EXHIBIT 10.1

RHYTHM PHARMACEUTICALS, INC. REQUESTS THAT THE MARKED

PORTIONS OF THIS EXHIBIT BE GRANTED CONFIDENTIAL TREATMENT

UNDER RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS

AMENDED

EXECUTION VERSION

 

 

 

LICENSE AGREEMENT

BY AND BETWEEN

TAKEDA PHARMACEUTICAL COMPANY LIMITED

AND

RHYTHM PHARMACEUTICALS, INC.

 

 



 

CONFIDENTIAL

*CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is made effective as of March 30, 2018
(the “Effective Date”) by and between Takeda Pharmaceutical Company Limited, a
corporation incorporated under the laws of Japan, having its principal place of
business at 1-1, Doshomachi 4-chome, Chuo-ku, Osaka 540-8645, Japan (“Takeda”)
and Rhythm Pharmaceuticals, Inc., a Delaware corporation having its principal
place of business at 500 Boylston Street, 11th Floor, Boston, MA 02116
(“Licensee”).  Licensee and Takeda are sometimes referred to herein individually
as a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, Takeda is a pharmaceutical company engaged in the research, development
and commercialization of products useful in the amelioration, treatment or
prevention of human diseases and conditions;

WHEREAS,  Licensee is a biopharmaceutical company engaged in the development and
commercialization of peptide therapeutics for the treatment of genetic
deficiencies that result in life-threatening metabolic disorders; and

WHEREAS, Licensee wishes to be granted, and Takeda desires to grant, a license
in the Territory (as defined below) under certain patents, patent applications,
know-how, and other proprietary information for the further development and
commercialization of the Compound (as defined below) and Products (as defined
below).

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1 – DEFINITIONS

1.1       “ADR” has the meaning set forth in Exhibit E.

1.2       “ADR Notice” has the meaning set forth in Exhibit E.

1.3       “Affiliate” means, with respect to a particular Party, a person,
corporation, partnership, or other entity that controls, is controlled by or is
under common control with such Party.  For the purposes of this definition, the
word “control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means the actual power, either directly or
indirectly through one or more intermediaries, to direct or cause the direction
of the management and policies of such entity, whether by the ownership of fifty
percent (50%) or more of the voting stock of such entity, or by contract or
otherwise.

1.4       “[ ]*” has the meaning set forth in Section 5.1.

1.5       “[ ]* Agreement” has the meaning set forth in Section 5.1.





2

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



1.6       “Applicable Law” means all applicable statutes, ordinances,
regulations, rules, or orders of any kind whatsoever of any Governmental
Authority, including the U.S. Food, Drug and Cosmetic Act, (21 U.S.C. §301 et
seq.), Prescription Drug Marketing Act, the Generic Drug Enforcement Act of 1992
(21 U.S.C. §335a et seq.), U.S. Patent Act (35 U.S.C. §1 et seq.), Federal Civil
False Claims Act (31 U.S.C. §3729 et seq.), and the Anti-Kickback Statute (42
U.S.C. §1320a-7b et seq.), all as amended from time to time, together with any
rules, regulations, and compliance guidance promulgated thereunder.

1.7       [ ]* has the meaning set forth in Section 5.2.

1.8       [ ]* has the meaning set forth in Section 5.2.

1.9       “Bankruptcy Laws” has the meaning set forth in Section 13.5(b).

1.10     “Bayh-Doyle Act” means the Patent and Trademark Law Amendments Act of
1980, as amended, codified at 35 U.S.C. §§ 200-212, as well as any regulations
promulgated pursuant thereto, including 37 C.F.R. Part 401, and any successor
statutes or regulations.

1.11     “Breaching Party” has the meaning set forth in Section 13.2(a).

1.12     “Business Day” means a day other than Saturday, Sunday or any other day
on which commercial banks located in the State of New York, U.S., or Tokyo,
Japan, are authorized or obligated by Applicable Law to close.

1.13     “Calendar Quarter” means the respective periods of three (3)
consecutive calendar months ending on March 31, June 30, September 30 and
December 31; provided, however, that (a) the first Calendar Quarter of the Term
shall extend from the Effective Date to the end of the first complete Calendar
Quarter thereafter; and (b) the last Calendar Quarter of the Term shall end upon
the expiration or termination of this Agreement.

1.14     “Calendar Year” means the twelve (12)-month period ending on December
31; provided however, that (a) the first Calendar Year of the Term shall begin
on the Effective Date and end on December 31, 2018; and (b) the last Calendar
Year of the Term shall end on the date of expiration or termination of this
Agreement.

1.15     “Change of Control” means an event upon which: (a) any Third Party
acquires directly or indirectly the beneficial ownership of any voting security
of Licensee, or if the percentage ownership of such person or entity in the
voting securities of Licensee is increased through stock redemption,
cancellation or other recapitalization, and immediately after such acquisition
or increase such Third Party is, directly or indirectly, the beneficial owner of
voting securities representing more than fifty percent (50%) of the total voting
power of all of the then-outstanding voting securities of Licensee; (b) the
consummation of a merger, consolidation, recapitalization, or reorganization of
Licensee, other than any such transaction, which would result in stockholders or
equity holders of Licensee, or an Affiliate of Licensee existing immediately
prior to such transaction, owning at least fifty percent (50%) of the
outstanding securities of the surviving entity (or its parent entity)
immediately following such transaction; (c) the stockholders or equity holders
of Licensee approve a plan of complete liquidation of Licensee, or an agreement
for the sale or





3

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



disposition by Licensee of all or a substantial portion of such Licensee’s
assets, other than pursuant to the transaction as described above or to an
Affiliate; or (d) the sale or other transfer to a Third Party of all or
substantially all of Licensee’s assets which relate to this Agreement.

1.16     “Claim” has the meaning set forth in Section 15.1.

1.17     “Clinical Trial” means any human clinical study or trial of a Product
in the Field in the Territory.

1.18     “Combination Product” has the meaning set forth in Section 1.85.

1.19     “Commercialization” means all activities undertaken in support of the
promotion, marketing, strategy, pricing, physician targeting, reimbursement,
branding, sale and distribution (including importing, exporting, transporting,
customs clearance, warehousing, invoicing, handling and delivering the Products
to customers) of the Products in the Field in the Territory.  “Commercialize”
means to engage in Commercialization activities.

1.20     “Commercially Reasonable Efforts” means (a) with respect to Licensee,
its Affiliates or its Sublicensees, the efforts and resources typically used by
biotechnology or pharmaceutical companies similar in size and scope to Licensee,
its Affiliates or such Sublicensees, and (b) with respect to Takeda, [ ]*, in
each case of (a) and (b), to perform the obligation at issue, which efforts will
not be less than those efforts made with respect to other products at a similar
stage of development or in a similar stage of product life, with similar
developmental risk profiles, of similar market and commercial potential, taking
into account the proprietary position of the products, the regulatory structure
involved (including regulatory or data exclusivity), Regulatory
Authority-approved labeling, product profile, the expected and actual
profitability and return on investment of the applicable product, issues of
safety and efficacy, the likely timing of the product’s entry into the market,
the likelihood of receiving Regulatory Approval, and other relevant scientific,
technical, and commercial factors.

1.21     “Common Stock” has the meaning set forth in Section 7.1.

1.22     “Completion of a Phase 1 Clinical Trial for a Product” means the
delivery by Licensee to Takeda of a copy of the final clinical study report for
a Phase 1 Clinical Trial for a Product.

1.23     “Compound” means the Ghrelin O-acyltransferase inhibitor known as
“T-3525770”, claimed in the Takeda Patents or described in the Takeda
Intellectual Property.

1.24     “Confidential Disclosure Agreement” means that certain Confidential
Disclosure Agreement between Licensee and Millennium Pharmaceuticals, Inc.,
dated October 19, 2017.

1.25     “Confidential Information” means all non-public or proprietary
Information disclosed by a Party or any of its Affiliates or any of its or their
Representatives to the other Party or any of its Affiliates or any of its or
their Representatives under this Agreement, without regard as to whether any of
such Information is marked “confidential” or “proprietary,” or disclosed in
oral, written, graphic, or electronic form.  Confidential Information shall
include (a) the terms and conditions of





4

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



this Agreement and (b) all non-public or proprietary Information disclosed by a
Party or its Affiliates or its or their Representatives pursuant to the
Confidential Disclosure Agreement.

1.26     “Control” means (i) with respect to any Information, ownership or
possession by a Party, or, where expressly provided, its Affiliates, of the
ability (without taking into account any rights granted by one Party to the
other Party under the terms of this Agreement) to grant access, a license or a
sublicense to such Information without violating the terms of any agreement or
other arrangement with, or necessitating the consent of, any Third Party, at
such time that such Party or any of its Affiliates would be first required under
this Agreement to grant the other Party such access, license or sublicense, and
(ii) with respect to any Patent, trademark or other intellectual property right
that does not constitute Information, ownership or possession by a Party, or,
where expressly provided, its Affiliates, of the ability (without taking into
account any rights granted by one Party to the other Party under the terms of
this Agreement) to grant a license or a sublicense to such Patent, trademark or
other intellectual property right without violating the terms of any agreement
or other arrangement with, or necessitating the consent of, any Third Party, at
such time that such Party or any of its Affiliates would be first required under
this Agreement to grant the other Party such license or sublicense.

1.27      “Cover,” “Covering,” or “Covered” means, with  respect to a particular
subject matter at issue and the relevant Patent, that, but for a license granted
to a Person under a claim included in such Patent, the manufacture, use, sale,
offer for sale, or importation by such Person of the subject matter at issue
would infringe such claim or, in the case of a Patent that is a patent
application, would infringe a claim in such patent application if it were to
issue as a patent in a particular country.

1.28     “CPR” has the meaning set forth in Exhibit E.

1.29     “CPR Rules” has the meaning set forth in Exhibit E.

1.30     “Creditable Payments” has the meaning set forth in Section 7.7(c).

1.31     “Cure Period” has the meaning set forth in Section 13.2(a).

1.32     “Development” means all non-clinical and clinical drug development
activities, including toxicology, pharmacology, and other non-clinical efforts,
statistical analysis, the performance of Clinical Trials, including the
Manufacturing of the Product for use in the Clinical Trials, or other activities
reasonably necessary in order to obtain or maintain, Regulatory Approval of the
Product in the Field in the Territory, as detailed in a Development Plan for the
Product, including the Initial Development Plan.  When used as a verb, “Develop”
means to engage in Development activities.

1.33     “Development Plan” means a written plan prepared by Licensee for the
Development activities with respect to the Compound and the Products, which plan
shall identify the Development objectives, projected timeline and activities to
be conducted pursuant to this Agreement with respect to the Compound and the
Products during the Term in a format and scope similar to that set forth in the
Initial Development Plan.  “Development Plan” includes the “Initial Development
Plan”.





5

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



1.34     “Disclosing Party” has the meaning set forth in Section 12.1.

1.35     “Dispute” or “Disputes” has the meaning set forth in Section 14.1.

1.36     “Equity Grant Shares” has the meaning set forth in Section 7.1.

1.37     “E.U.” means all countries, possessions and territories in Austria,
Belgium, Bulgaria, Croatia, Cyprus, Czech Republic, Denmark, Estonia, Finland,
France, Germany, Greece, Hungary, Ireland, Italy, Latvia, Lithuania, Luxembourg,
Malta, Netherlands, Poland, Portugal, Romania, Slovakia, Slovenia, Spain, Sweden
and the United Kingdom (including all possessions and territories of any of the
foregoing).

1.38     “Executive Officer” means, for Licensee, its Chief Executive Officer or
his or her designee, and for Takeda, its Chief Medical and Scientific Officer or
his or her designee, each with the appropriate responsibilities, seniority, and
decision-making authority.

1.39     “Exercise Notice” has the meaning set forth in Section 8.1.

1.40     “Exercise Period” has the meaning set forth in Section 8.1.

1.41     “Existing Research Material” has the meaning set forth in Section
3.5(d).

1.42     “Exploit” or “Exploitation” means to research, make, have made, import,
export, distribute, use, have used, sell, have sold, or offer for sale,
including to Develop, Manufacture, Commercialize, register, modify, enhance,
improve or otherwise dispose of.

1.43     “FDA” means the U.S. Food and Drug Administration, or any successor
agency thereto.

1.44     “FFDCA” means the Federal Food, Drug and Cosmetic Act under United
States Code, Title 21, as amended.

1.45     “Field” means the diagnosis, treatment and prevention of any and all
indications.

1.46     “First Commercial Sale” means, on a country-by-country and
Product-by-Product basis, the first sale of a Product by Licensee, its
Affiliates or Sublicensees (or, at any time after Takeda has royalty payment
obligations to Licensee pursuant to Section 13.6(j), by Takeda, its Affiliates,
licensees or Sublicensees) to an end user or prescriber for use, consumption or
resale of such Product in the applicable country in the Territory in the Field
where Regulatory Approval of such Product has been obtained.

1.47     “Force Majeure” means any event beyond the reasonable control of the
affected Party or any of its Affiliates, including embargoes; war or acts of
war, including terrorism; insurrections, riots, or civil unrest; strikes,
lockouts or other labor disturbances; epidemics, fire, floods, earthquakes or
other acts of nature; acts, omissions or delays in acting by any Governmental
Authority (other than delays incident to the ordinary course of drug
development); and failure of plant or machinery (provided that such failure
could not have been prevented by the exercise of skill, diligence, and prudence
that would be reasonably and ordinarily expected from a skilled and





6

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



experienced person engaged in the same type of undertaking under the same or
similar circumstances).

1.48     “GAAP” means generally accepted accounting principles current in the
U.S.

1.49     “Generic Competition Percentage” means, with respect to a particular
Product in a particular country in the Territory, [ ]*.

1.50     “Generic Product” means, on a country-by-country and Product-by-Product
basis, any pharmaceutical product sold by a Person in the Territory (other than
Licensee, any Affiliate of Licensee, or any Sublicensee under the license
granted to Licensee under this Agreement) that: [ ]*.

For the purposes of this definition, [ ]* then-current edition of the FDA
publication “Approved Drug Products With Therapeutic Equivalence Evaluations”
 (“Orange Book”).

1.51     “Good Clinical Practices” or “GCP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in the
guidelines adopted by the International Conference on Harmonization (“ICH”),
titled “Guidance for Industry E6 Good Clinical Practice: Consolidated Guidance,”
(or any successor document) including related regulatory requirements imposed by
the FDA, as they may be updated from time to time.

1.52     “Good Laboratory Practices” or “GLP” means the then-current standards,
practices and procedures promulgated or endorsed by the FDA as set forth in 21
C.F.R. Part 58 (or any successor statute or regulation), including related
regulatory requirements imposed by the FDA, as they may be updated from time to
time, including applicable guidelines promulgated under the ICH.

1.53     “Governmental Authority” means any multi-national, federal, state,
local, municipal or other government authority of any nature (including any
governmental division, subdivision, department, agency, bureau, branch, office,
commission, council, court or other tribunal).

1.54     “IFRS” means International Financial Reporting Standards.

1.55     “IND” means an Investigational New Drug application as defined in the
FFDCA, as amended, and applicable regulations promulgated thereunder by the FDA,
or a clinical trial authorization application for a product filed with a
Regulatory Authority in any other regulatory jurisdiction outside the U.S., the
filing of which is necessary to commence or conduct clinical testing of a
pharmaceutical product in humans in such jurisdiction.

1.56     “Indemnitee” has the meaning set forth in Section 15.3(a).

1.57     “Indemnifying Party” has the meaning set forth in Section 15.3(a).

1.58     “Information” means information, inventions, concepts, discoveries,
compounds, compositions, formulations, formulas, practices, procedures,
processes, methods, knowledge, know-how, trade secrets, technology, techniques,
designs, drawings, correspondence, computer programs, documents, apparatus,
results, strategies, regulatory documentation, information and submissions
pertaining to, or made in association with, filings with any Government
Authority or





7

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



patent office, data, including pharmacological, toxicological, non-clinical and
clinical data, analytical and quality control data, manufacturing data and
descriptions, patent and legal data, market data, financial data or
descriptions, devices, assays, chemical formulations, specifications, material,
product samples and other samples, physical, chemical and biological materials
and compounds, and the like, in written, electronic, oral or other tangible or
intangible form, now known or hereafter developed (unless expressly provided
otherwise), whether or not patentable.

1.59     “Initial Development Plan” means Licensee’s initial Development Plan
for the Product as approved by Licensee’s board of directors, a copy of which is
attached to this Agreement as Exhibit A.

1.60     “Inventions” means all inventions, discoveries and developments,
whether or not patentable, made, conceived and/or reduced to practice in the
course of performance of this Agreement whether made, conceived and/or reduced
to practice solely by, or on behalf of, Takeda, Licensee, the Parties jointly,
or any Affiliate of the same.

1.61     “Japan” means all countries, possessions, and territories in Japan
(including all possessions and territories thereof).

1.62     “Japan License” has the meaning set forth in Section 8.1.

1.63     “Japan License Agreement” has the meaning set forth in Section 8.2.

1.64     “Japan RON” has the meaning set forth in Section 8.1.

1.65     “Japan RON Trigger Notice” has the meaning set forth in Section 8.1.

1.66     “Japan RON Period” means the period commencing on the Effective Date
and ending on the earliest of: (a) the [ ]* anniversary of the Effective Date,
(b) the consummation of a Change of Control, or (c) the consummation of
Licensee’s sublicense to a Third Party of all rights to the Compound and the
Products in the Field in the Territory.

1.67     “Joint Committee” means the joint discussion committee established as
set forth in Article 9.

1.68     “Joint Know-How” means (a) all Information that is necessary or useful
to Exploit the Compound or any Product in the Field in the Territory that is
jointly created by Licensee or any of its Affiliates and Takeda or any of its
Affiliates under this Agreement and during the Term and (b) all Inventions
jointly created by Licensee or any of its Affiliates and Takeda or any of its
Affiliates under this Agreement and during the Term.  “Joint Know-How” excludes
any Information or Inventions contained within a Joint Patent.

1.69     “Joint Intellectual Property” means, collectively, Joint Know-How and
Joint Patents.

1.70     “Joint Inventions” has the meaning set forth in Section 10.1.





8

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



1.71     “Joint Patents” means all Patents covering or claiming any Invention
which is jointly conceived and/or reduced to practice by, or on behalf of, the
Parties or their Affiliates under this Agreement and during the Term.

1.72     “Knowledge” means, as applied to a Party, that such Party shall be
deemed to have knowledge of a particular fact or other matter to the extent that
a person within the Knowledge Group had actual knowledge of such fact or other
matter.

1.73     “Knowledge Group” means, with respect to each Party, the officers and
directors of such Party, or any Affiliates of such Party.  Knowledge Group also
includes, with respect to Takeda’s representations and warranties in Sections
11.2(c), (d), (e), (i) and (j), [ ]*.

1.74     “Licensee Covenant Beneficiaries” means, collectively, (i) Licensee,
(ii) Licensee’s Affiliates, (iii) Licensee’s Sublicensees, (iv) any of the
direct or indirect licensees, sublicensees, importers, exporters, suppliers,
manufacturers, distributors, contractors, agents, or customers of Licensee or
any of Licensee’s Affiliates or Sublicensees, and (v) any successors or assigns
of any of the Persons referred to in the foregoing clauses (i)-(iv) and this
clause (v).

1.75     “Licensee Covenant Patent” means any Patent that Licensee or any of its
Affiliates Controls or otherwise has the right to enforce at any time during the
Term that (i) Covers the Development, Manufacture, or Commercialization of the
Compound or any Product in the Field in the Territory at any time during the
Term, and (ii) is not a Licensee Patent or a Joint Patent.  Notwithstanding the
foregoing, a Patent that is or becomes a Licensee Covenant Patent shall cease to
be a Licensee Covenant Patent if, at any time thereafter, such Patent no longer
Covers the Development, Manufacture or Commercialization of the Compound or any
Product in the Field in the Territory.

1.76     “Licensee Indemnitee” has the meaning set forth in Section 15.2.

1.77     “Licensee Intellectual Property” means, collectively, Licensee Know-How
and Licensee Patents.

1.78     “Licensee Know-How” means all Information and Inventions Controlled by
Licensee or any of its Affiliates as of the Effective Date or during the Term
(other than Takeda Know-How licensed to Licensee and Joint Know-How) that are
necessary or useful to Exploit the Compound or any Product in the Field in the
Territory.  Licensee Know-How excludes any Information or Inventions contained
within a Licensee Patent.

1.79     “Licensee Patents” means all Patents Controlled by Licensee or any of
its Affiliates as of the Effective Date or during the Term (other than Takeda
Patents licensed to Licensee and Joint Patents) that are necessary or useful to
Exploit the Compound or any Product in the Field in the Territory.

1.80     “License Negotiation Period” has the meaning set forth in Section 8.2.

1.81     “Losses” has the meaning set forth in Section 15.1.





9

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



1.82     “MAA” means an application for Regulatory Approval filed with the
European Medicines Agency.

1.83     “Manufacture” or “Manufacturing” means all activities related to the
manufacturing of the Compound or any Product, or any ingredient thereof,
including manufacturing for Development and Commercialization, labeling,
packaging, in-process and finished Product testing, release of the Compound or
the Product or any ingredient thereof, quality assurance activities related to
manufacturing and release of the Compound or the Product, ongoing stability
tests and regulatory activities related to any of the foregoing.

1.84     “NDA” means a New Drug Application or supplemental New Drug Application
as contemplated by Section 505(b) of the FFDCA, as amended, and the regulations
promulgated thereunder, submitted to the FDA pursuant to Part 314 of Title 21 of
the U.S. C.F.R., including any amendments thereto. References herein to NDA
shall include, to the extent applicable, any comparable applications filed in or
for jurisdictions outside the U.S., such as an MAA with the European Medicines
Agency.

1.85     “Net Sales” means, with respect to a Product, the gross amounts
invoiced and/or received (whichever is the first to occur) by Licensee, its
Affiliates and Sublicensees (or, with respect to Section 13.6(j)(iii) below
only, by Takeda, its Affiliates, licensees and Sublicensees) for sales of such
Product to Third Parties (other than [ ]*), less the following deductions, to
the extent such deductions are paid, incurred or otherwise taken, reasonable and
customary, provided to Third Parties, and actually allowed with respect to such
sales:

(a)        [ ]*;

(b)        [ ]*;

(c)        [ ]*;

(d)        [ ]*; and

(e)        [ ]*.

Notwithstanding the foregoing, amounts received or invoiced by the applicable
Party, its Affiliates, licensees or Sublicensees for the sale of such Product
among the applicable Party, its Affiliates, licensees or Sublicensees for resale
shall not be included in the computation of Net Sales hereunder. In any event,
any amounts received or invoiced by the applicable Party or its Affiliates shall
be accounted for only once.  For purposes of determining Net Sales, a Product
shall be deemed to be sold when recorded by the applicable Party, its licensee,
Sublicensee or Affiliate in accordance with GAAP or IFRS, as the case may
be.    Net Sales shall be accounted for in accordance with standard accounting
practices, as practiced by the applicable Party, its Affiliates, licensees or
Sublicensees in the relevant country in the Territory, but in any event in
accordance with GAAP or IFRS, as consistently applied in such country in the
Territory.  For clarity, a particular deduction may only be accounted for once
in the calculation of Net Sales.  Net Sales shall exclude any samples of a
Product transferred or disposed of at no cost for promotional, Development or
educational purposes.





10

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



The Net Sales of any Product sold as a component of a combination or bundled
product that consists of a Product (or the Compound) together with one or more
other therapeutically active products or compounds (a “Combination Product”)
shall be calculated as follows:

(i)        [ ]*;

(ii)       [ ]*; and

(iii)      [ ]*.

1.86     “Neutral Arbitrator” has the meaning set forth in Exhibit E.

1.87     “Non-Breaching Party” has the meaning set forth in Section 13.2(a).

1.88     “Panel” has the meaning set forth in Exhibit E.

1.89     “Party Arbitrator” has the meaning set forth in Exhibit E.

1.90     “Patent Proceeding” has the meaning set forth in Section 13.4.

1.91     “Patents” means all: (a) patents, including any utility or design
patent; (b) patent applications, including provisionals, substitutions,
divisionals, continuations, continuations in-part or renewals; (c) patents of
addition, restorations, extensions, supplementary protection certificates,
registration or confirmation patents, patents resulting from post-grant
proceedings, re-issues and re-examinations; (d) other patents or patent
applications claiming priority directly or indirectly to: (i) any such specified
patent or patent application specified in (a) through (c), or (ii) any patent or
patent application from which a patent or patent application specified in (a)
through (c) claim direct or indirect priority; (e) inventor’s certificates; (f)
other rights issued from a Governmental Authority similar to any of the
foregoing specified in (a) through (e); and (g) in each of (a) through (f),
whether such patent, patent application or other right arises in the U.S. or any
other jurisdiction in the Territory.

1.92     “Payments” has the meaning set forth in Section 7.10(a).

1.93     “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, incorporated association,
joint venture or similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.94     “Phase 1 Clinical Trial” means a study of a pharmaceutical product in
human subjects or patients, which trial is designed to ascertain initial
tolerance, safety, metabolism, pharmacological and/or pharmacokinetic
information regarding such product in a manner that is generally consistent with
21 CFR § 312.21(a), as amended (or its successor regulation), for the purpose of
enabling the design of a well-controlled, scientifically valid, Phase 2 Clinical
Trial.

1.95     “Phase 2 Clinical Trial” means a study of a pharmaceutical product in
human subjects or patients, which trial is designed to evaluate the initial
effectiveness and dose range of the pharmaceutical product for a particular
indication or indications in patients with the disease or





11

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



condition under study and to determine the common short-term side effects and
risks associated with the drug, in a manner that is generally consistent with 21
CFR § 312.21(b), as amended (or its successor regulation), for the purpose of
enabling the design of further clinical trials.

1.96     “Phase 3 Clinical Trial” means a pivotal clinical trial of a
pharmaceutical product in human subjects or patients, with a defined dose or a
set of defined doses, which trial is designed to ascertain efficacy and safety
of such product, in a manner that is generally consistent with 21 CFR §
312.21(c), as amended (or its successor regulation), for the purpose of enabling
the preparation and submission of an NDA with the FDA.

1.97     “Pricing Approval” means any governmental approval, agreement,
determination, or decision establishing the prices for a Product that can be
charged or reimbursed in regulatory jurisdictions where the Governmental
Authorities approve or determine the price or reimbursement of pharmaceutical
products.

1.98     “Product” means any pharmaceutical product, including all forms,
presentations, strengths, doses and formulations (including any method of
delivery), containing the Compound alone or in combination with other
therapeutically active ingredients.  “Product” shall include “Combination
Products”.

1.99     “Product IND” means any IND filed in the Territory pertaining to a
Product, including any supplements or amendments thereto.

1.100   “Product Infringement” has the meaning set forth in Section 10.5(b)(i).

1.101   “Product Liabilities” means all losses, damages, fees, expenses and
other liabilities incurred by, or on behalf of, a Party, its Affiliate or its
Sublicensee and resulting from or relating to human use of Products, including
use in Clinical Trials or Commercialization of the Products, in the Territory
after the Effective Date. Product Liabilities include reasonable attorneys’ and
experts’ fees and expenses relating to any claim or potential claim against a
Party, its Affiliate, or its Sublicensee.  Product Liabilities shall not include
[ ]*.

1.102   “Product NDA” means any NDA filed in the Territory which seeks
Regulatory Approval for a Product in the Field, including any supplements or
amendments thereto.

1.103   “Receiving Party” has the meaning set forth in Section 12.1.

1.104   “Regulatory Approval” means all approvals (including supplement,
amendment, or pre- and post-approval), licenses, registrations or authorizations
of any national, regional, state or local Regulatory Authority, department,
bureau, commission, council or other Governmental Authority, that are necessary
for the Commercialization of the Product in a country or countries in the
Territory, and in those countries and regulatory jurisdictions where required,
any Pricing Approvals.

1.105   “Regulatory Authority” means any applicable Governmental Authority
involved in granting Regulatory Approval, including in the U.S., the FDA and any
other applicable Governmental Authority having jurisdiction over the Compound or
a Product in the Territory.





12

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



1.106   “Regulatory Exclusivity” means any exclusive marketing rights or data
protection or other exclusivity rights conferred by any Regulatory Authority
with respect to a Product in a country or jurisdiction in the Territory, other
than a Patent right, including orphan drug exclusivity, pediatric exclusivity,
and rights conferred in the U.S. under the Drug Price Competition and Patent
Term Restoration Act, 21 U.S.C. 355, as amended (the “Hatch-Waxman Act”).

1.107   “Regulatory Materials” means all regulatory applications, submissions,
notifications, registrations, Regulatory Approvals or other submissions,
including any written correspondence or meeting minutes, made to, made with, or
received from a Regulatory Authority in the Territory that are necessary or
reasonably desirable in order to Develop, Manufacture, market, sell or otherwise
Commercialize a Product in the Territory.  Regulatory Materials include the
Product INDs and the Product NDAs, and amendments and supplements thereto.

1.108   “Relationship Manager” has the meaning set forth in Section 9.6.

1.109   “Representatives” means officers, directors, employees, agents, advisors
and consultants of each Party and its Affiliates.

1.110   “Research Material” means active pharmaceutical ingredient prepared
according to a medicinal chemistry laboratory route and synthetic procedure,
manufactured at a laboratory scale (i.e., batch sizes of up to approximately 100
grams) in a research facility, under technical (i.e., non-GMP) conditions, and
analyzed according to limited research methods with no formal specifications
applied. Research Material is not intended for use in GLP or GMP studies.
“Research Material” includes the Existing Research Material and the [ ]*.

1.111   “Research Material Synthesis Activities” means the activities described
in Section 5.2.

1.112   “Resolution Period” has the meaning set forth in Section 14.2.

1.113   “Review Period” has the meaning set forth in Section 12.7.

1.114   “Royalty Term” means, on a country-by-country and Product-by-Product
basis, the period commencing on the First Commercial Sale of a Product in such
country and continuing until the latest of:

(a)        the expiration of the last to expire Valid Claim in a Takeda Patent
Covering the composition or use of such Product in such country;

(b)        the expiration of all Regulatory Exclusivity for such Product in such
country; or

(c)        [ ]* after the First Commercial Sale of such Product in such country.

1.115   “Sole Inventions” has the meaning set forth in Section 10.1.

1.116   “Subcontractor” has the meaning set forth in Section 2.4(e).

1.117   “Subject Licensee Intellectual Property” means the Licensee Intellectual
Property used by Licensee, its Affiliates or Sublicensees at any time during the
Term to Develop or Manufacture





13

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



(whether directly or indirectly) the Compound or any Product.  Notwithstanding
the foregoing, a Licensee Patent that is included within Subject Licensee
Intellectual Property at any time during the Term shall cease to be included
within Subject Licensee Intellectual Property on the effective date of
termination of this Agreement if such Licensee Patent no longer Covers the
Development or Manufacture of the Compound or any Product on the effective date
of termination of this Agreement.

1.118   “Subject Licensee Patents” means Licensee Patents that claim Subject
Licensee Intellectual Property.

1.119   “Sublicensee” means (a) any Third Party granted a sublicense by either
Licensee or any other Person that is also a Sublicensee of any of the rights
granted to Licensee by Takeda under Section 2.1, or (b) any Third Party granted
a sublicense by either Takeda or any other Person that is also a Sublicensee of
any of the rights granted to Takeda by Licensee under Section 2.2 or Section
13.6(d).

1.120   “Takeda California” has the meaning set forth in Section 3.5(d).

1.121   “Takeda Covenant Beneficiaries” means, collectively, (i) Takeda, (ii)
Takeda’s Affiliates, (iii) Takeda’s Sublicensees, (iv) any of the direct or
indirect licensees, sublicensees, importers, exporters, suppliers,
manufacturers, distributors, contractors, agents, or customers of Takeda or any
of Takeda’s Affiliates or Sublicensees, and (v) any successors or assigns of any
of the Persons referred to in the foregoing clauses (i)-(iv) and this clause
(v).

1.122   “Takeda Covenant Patent” means any Patent that Takeda or any of its
Affiliates Controls or otherwise has the right to enforce at any time during the
Term that (i) Covers the Development, Manufacture, or Commercialization of the
Compound or any Product in the Field in the Territory at any time during the
Term, and (ii) is not a Takeda Patent or a Joint Patent. Notwithstanding the
foregoing, a Patent that is or becomes a Takeda Covenant Patent shall cease to
be a Takeda Covenant Patent if, at any time thereafter, such Patent no longer
Covers the Development, Manufacture or Commercialization of the Compound or any
Product in the Field in the Territory.

1.123   “Takeda Indemnitee” has the meaning set forth in Section 15.1.

1.124   “Takeda Intellectual Property” means, collectively, Takeda Know-How and
Takeda Patents.

1.125   “Takeda Know-How” means all Information and Inventions Controlled by
Takeda or any of its Affiliates as of the Effective Date that is necessary or
useful to Exploit the Compound or any Product in the Field in the
Territory.  Takeda Know-How excludes any Information or Inventions contained
within a Takeda Patent and any Information or Inventions that are not Controlled
by Takeda or any of its Affiliates as of the Effective Date (even if such
Information or Inventions is Controlled by Takeda or any of its Affiliates at
any time during the Term after the Effective Date).  Notwithstanding the
foregoing, Takeda Know-How shall include all pre-clinical data, results and
reports generated, and all Inventions conceived or reduced to practice, solely
by or on behalf of Takeda or any of its Affiliates at any time during the Term
in the course of Takeda’s conduct of the Research Material Synthesis Activities.





14

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



1.126   “Takeda Patents” means all Patents Controlled by Takeda or any of its
Affiliates as of the Effective Date that are necessary or useful to Exploit the
Compound or any Product in the Field in the Territory.  Takeda Patents are set
forth on Exhibit B. “Takeda Patents” excludes any Patents that are not
Controlled by Takeda or any of its Affiliates as of the Effective Date (even if
such Patents are Controlled by Takeda or any of its Affiliates at any time
during the Term after the Effective Date).  Notwithstanding the foregoing,
“Takeda Patents” shall include any Patent Controlled by Takeda or any of its
Affiliates at any time during the Term that claims an Invention that is
necessary or useful to Exploit the Compound or any Product in the Field in the
Territory and is conceived and/or reduced to practice solely by, or on behalf
of, Takeda or any of its Affiliates in the course of Takeda’s conduct of the
Research Material Synthesis Activities.

1.127   “Tax” or “Taxes” means any form of tax or taxation, levy, duty, charge,
social security charge, contribution or withholding of whatever nature
(including any related fine, penalty, surcharge or interest) imposed by, or
payable to, any government, state or municipality, or any local, state, federal
or other fiscal, revenue, customs, or excise authority, body or official in the
Territory.

1.128   “TDCE” means Takeda Development Centre Europe Ltd.

1.129   “Territory” means all countries, jurisdictions and territories in the
world.

1.130   “Term” has the meaning set forth in Section 13.1.

1.131   “Third Party” means a Person other than Takeda and Licensee and their
respective Affiliates.

1.132   “Third Party License” has the meaning set forth in Section 7.7(a).

1.133   “Third Party Payments” has the meaning set forth in Section 7.7(a).

1.134   “U.S.” means all countries, possessions and territories in the United
States of America (including all possessions and territories thereof, including
Puerto Rico).

1.135   “Valid Claim” means (a) a claim of an issued and unexpired Patent
included within the Takeda Patents, the Licensee Patents or the Joint Patents,
to the extent such claim has not been revoked, held invalid or unenforceable by
a patent office, court or other governmental agency of competent jurisdiction in
a final order, from which no further appeal can be taken, and which claim has
not been disclaimed, denied or admitted to be invalid or unenforceable through
reissue, re-examination or disclaimer; or (b) a claim of any patent application
(where such claim was filed in good faith) within the Takeda Patents, the
Licensee Patents or the Joint Patents, to the extent such claim has not been
canceled, withdrawn, abandoned, or pending for more than seven (7) years from
its earliest priority date.

ARTICLE 2 – LICENSES

2.1       Licenses from Takeda to Licensee.  Subject to the terms and conditions
of this Agreement, Takeda hereby grants to Licensee an exclusive (even as to
Takeda and its Affiliates), nontransferable (except as provided in Section 16.4)
license, with the right to grant sublicenses





15

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



solely in accordance with Section 2.4, under the Takeda Intellectual Property
and Takeda’s rights to the Joint Intellectual Property, to Exploit the Compound
and the Products in the Field in the Territory.

2.2       Licenses and Grant-Back Sublicenses from Licensee to Takeda.

(a)        Subject to the terms and conditions of this Agreement, Licensee
hereby grants to Takeda a limited, non-exclusive, fully paid-up, royalty-free,
non-transferable (except as provided in Section 16.4) license, with the right to
grant sublicenses solely in accordance with Section 2.4 to Sublicensees for the
sole purpose of performing as a subcontractor any of Takeda’s activities under
this Agreement during the Term, under the Subject Licensee Intellectual Property
and Licensee’s rights to the Joint Intellectual Property solely as, and to the
extent necessary, to enable Takeda in the Field in the Territory, to exercise
its express rights and perform its obligations under this Agreement during the
Term.

(b)        Subject to the terms and conditions of this Agreement, Licensee
hereby grants-back to Takeda a limited, non-exclusive, fully paid-up,
royalty-free, non-transferable (except as provided in Section 16.4) sublicense,
with the right to further sublicense solely in accordance with Section 2.4 to
Sublicensees for the sole purpose of performing as a subcontractor any of
Takeda’s activities under this Agreement during the Term, under the Takeda
Intellectual Property and Takeda’s rights to the Joint Intellectual Property
solely as, and to the extent necessary, to enable Takeda in the Field in the
Territory, to exercise its express rights and perform its obligations under this
Agreement during the Term.

(c)        Notwithstanding subsections (a) and (b) of this Section 2.2, and
subject to the terms and conditions of this Agreement, as of the Effective Date,
the Parties do not currently contemplate that Takeda will perform any
Development, Manufacturing or Commercialization activities under this Agreement
during the Term except as expressly set forth in Section 3.5, Section 5.1 or
Section 5.2.

2.3       Covenant Not to Sue.  Licensee, on behalf of itself and its
Affiliates, hereby covenants not to assert or cause to be asserted, and will
cause its Affiliates not to assert or cause to be asserted, against any Takeda
Covenant Beneficiary any claim, including any claim of infringement, under any
Licensee Covenant Patent with respect to the Development, Manufacturing, or
Commercialization of the Compound or any Product, or the performance of the
foregoing activities by, or on behalf of, any Takeda Covenant Beneficiary, in
each case, in accordance with this Agreement.  Takeda, on behalf of itself and
its Affiliates, hereby covenants not to assert or cause to be asserted, and will
cause its Affiliates not to assert or cause to be asserted, against any Licensee
Covenant Beneficiary any claim, including any claim of infringement, under any
Takeda Covenant Patent with respect to the Development, Manufacturing, or
Commercialization of the Compound or any Product, or the performance of the
foregoing activities by, on behalf of, any Licensee Covenant Beneficiary, in
each case, in accordance with this Agreement.  Each Takeda Covenant Beneficiary
or Licensee Covenant Beneficiary, as the case may be, that is not a party to
this Agreement is a third party beneficiary solely of this Section 2.3.  If
Licensee or any of its Affiliates sells, assigns, licenses, transfers, or
otherwise grants any right under any Licensee Covenant Patent to a Third Party,
then Licensee or such Affiliate, as applicable, will require such purchaser,
assignee, licensee, or transferee to agree in writing to be bound by the same
covenant to the same





16

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



extent as made by Licensee and its Affiliates in this Section 2.3.  If Takeda or
any of its Affiliates sells, assigns, licenses, transfers, or otherwise grants
any right under any Takeda Covenant Patent to a Third Party, then Takeda or such
Affiliate, as applicable, will require such purchaser, assignee, licensee, or
transferee to agree in writing to be bound by the same covenant to the same
extent as made by Takeda and its Affiliates in this Section 2.3.

2.4       Sublicensing; Subcontracting.

(a)        Subject to the terms and conditions of this Agreement, Licensee shall
have the right to grant sublicenses, through multiple tiers, under the rights
granted by Takeda to Licensee under Section 2.1, to its Affiliates and to one or
more Sublicensees.  Licensee shall give prior written notice to Takeda of any
grant by Licensee to a Sublicensee (other than a Sublicensee to whom Licensee
grants any such sublicense for the sole purpose of performing as a subcontractor
any of Licensee’s activities under this Agreement).  For clarity, Licensee’s
Sublicensees shall have the right, subject to and upon the terms and conditions
of this Agreement, to grant further sublicenses under the rights granted by
Takeda to Licensee under Section 2.1.

(b)        Subject to the terms and conditions of this Agreement, Takeda shall
have the limited right to grant one or more licenses or sublicenses, as the case
may be, under the rights granted to Takeda under Section 2.2 to (i) its
Affiliates, with the right to sublicense, to the extent necessary to exercise
Takeda’s express rights and perform its obligations under this Agreement during
the Term, and/or (ii) one or more vendors, contract research organizations and
the like, with the right to sublicense, in order to, on Takeda’s behalf, carry
out activities that Takeda is expressly permitted or required to perform under
this Agreement during the Term.

(c)        Each sublicense shall refer to and be subordinate to this Agreement
and, except to the extent the Parties otherwise agree in writing, any such
sublicense must be consistent in all material respects with the terms and
conditions of this Agreement.  Each Party shall remain responsible for the
performance of this Agreement and the performance of its Sublicensees
hereunder.  Promptly after execution of any sublicense agreement with a
Sublicensee (other than a Sublicensee with whom the sublicensing Party has
executed such sublicense agreement for the sole purpose of enabling such
Sublicensee to perform as a subcontractor any of the sublicensing Party’s
activities under this Agreement during the Term), the sublicensing Party shall
provide a complete and correct copy of such sublicense agreement to the other
Party.

(d)        Upon termination of this Agreement pursuant to Section 13.2, Section
13.3 or Section 13.5, Takeda shall offer any Sublicensee (other than a
Sublicensee with whom Licensee has executed such sublicense agreement for the
sole purpose of enabling such Sublicensee to perform as a subcontractor any of
Licensee’s activities under this Agreement during the Term) under a sublicense
granted directly by Licensee or any of its Affiliates to such Sublicensee
pursuant to this Section 2.4 that was in effect on the effective date of
termination of this Agreement the right to enter into a license agreement
directly with Takeda on substantially the same terms and conditions under which
such sublicense was granted to such Sublicensee, provided that such Sublicensee
(i) is not then in breach of its sublicense, (ii) agrees to comply with all the
terms of this Agreement to the extent applicable to the rights sublicensed to it
by Licensee or any of its Affiliates, and (iii) such agreement does not impose
any obligations upon Takeda that exceed the obligations of Takeda under this
Agreement.





17

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



(e)        Subject to the terms and conditions of this Agreement, each Party and
its Affiliates and Sublicensees shall be permitted to use subcontractors (each a
“Subcontractor”) to perform activities that do not require a sublicense of the
rights granted to such Party or its Affiliates or Sublicensees under Section
2.1, Section 2.2, Section 2.4(a) or Section 2.4(b), as applicable, and for which
such Party is responsible under this Agreement or for which any Affiliate or
Sublicensee of such Party is responsible under any applicable sublicense
agreement.  The granting of a subcontract hereunder shall not relieve a Party of
any of its obligations hereunder or relieve any Affiliate or Sublicensee of such
Party from any of the obligations of such Affiliate or Sublicensee under any
applicable sublicense agreement, and such Party or, if applicable, each of its
subcontracting Affiliates or Sublicensees shall require its Subcontractors to
comply, and shall remain responsible for its Subcontractor’s compliance, with
all of the terms hereof applicable to such Subcontractor.  Each Party shall
ensure that, except to the extent otherwise agreed in writing by the other
Party, its Subcontractors and the Subcontractors of any subcontracting
Affiliates or Sublicensees of such Party shall (i) have obligations of
confidentiality and restrictions on the use of Confidential Information that are
no less restrictive than the obligations set forth in Article 12 and, (ii) agree
in writing to assign or license (with the right to grant sublicenses) to such
Party or such subcontracting Affiliate or Sublicensee, as the case may be, any
inventions (and Patents Covering such inventions) made by such Third Party in
performing such services for such subcontracting Party or such subcontracting
Affiliate or Sublicensee, as the case may be.

2.5       No Implied Licenses. No license or other right is or shall be created
or granted hereunder by implication, estoppel, or otherwise.  All licenses and
rights are or shall be granted only as expressly provided in this
Agreement.  All rights not expressly granted by a Party under this Agreement are
reserved by the Party and may not be used by the other Party for any purpose.

ARTICLE 3 – DEVELOPMENT

3.1       Development Responsibilities. Except as otherwise set forth in Section
5.2, Licensee (itself or through its Affiliates or Sublicensees) shall be solely
responsible for: (a) all activities related to the Development of the Compound
and the Products in the Field in the Territory; and (b) all expenses, including
Third Party expenses, related to such Development activities.  Licensee may
amend, supplement or update the Development Plan in writing from time to time;
provided, however, that Licensee shall provide a copy of such amendment,
supplement or update to the Joint Committee promptly following (but in no event
more than ten (10) days following) such amendment, supplement or update.

3.2       Development Standards.  Licensee (itself or through its Affiliates or
Sublicensees) shall conduct all Development activities in compliance with
Applicable Law, including GCP, GLP, and all legal and regulatory requirements
pertaining to the design and conduct of Clinical Trials.

3.3       Development Diligence.  Licensee shall use Commercially Reasonable
Efforts to Develop [ ]* in the Field in the U.S. and in the E.U.

3.4       Development Diligence in Japan. Subject to Article 8, if Licensee
grants to any Third Party a sublicense in Japan under the rights granted to
Licensee pursuant to this Agreement, such sublicense agreement shall include an
obligation for such Sublicensee to use Commercially Reasonable Efforts to
Develop [ ]* in Japan.





18

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



3.5       Transfer of Takeda Know-How and Existing Research Material.

(a)        Promptly (but in any event within [ ]* days) following the Effective
Date, Takeda shall commence transferring to Licensee (or at Licensee’s written
instruction, to Licensee’s Subcontractor or Sublicensee) all Takeda Know-How in
the possession or Control of Takeda or any of its Affiliates, to the extent such
Takeda Know‑How has not previously been provided hereunder to Licensee.

(b)        To the extent Takeda subsequently identifies any Takeda Know-How that
should have been transferred as provided above, Takeda will promptly provide or
make available such additional Takeda Know-How to Licensee (or at Licensee’s
written instruction, to Licensee’s Subcontractor or Sublicensee).

(c)        Any Takeda Know-How provided by Takeda pursuant to subsection (a) or
(b) above shall be provided by Takeda to Licensee (or at Licensee’s written
instruction, to Licensee’s Subcontractor or Sublicensee) in electronic or other
format and in the language in which it exists as of the Effective Date.  If such
language is other than English, then the Parties will use good faith efforts to
determine which Party is responsible for translation services, including costs
thereof.

(d)        As of the Effective Date, [ ]* Controls certain quantities of the
Research Material as described on Exhibit C (the “Existing Research Material”).
Promptly following the Effective Date, Takeda or its Affiliate shall (i)
transfer and deliver, or instruct its Subcontractor or Sublicensee to transfer
and deliver, to Licensee (or at Licensee’s written instruction, to Licensee’s
Subcontractor or Sublicensee) the Existing Research Material and all Information
in the possession of Takeda or any of its Affiliates relating to the Existing
Research Material and (ii) use Commercially Reasonable Efforts to cause its
Subcontractor or Sublicensee to transfer and deliver to Licensee (or at
Licensee’s written instruction, to Licensee’s Subcontractor or Sublicensee) all
Information in the possession of Takeda’s Subcontractor or Sublicensee  relating
to the Existing Research Material to the extent not inconsistent with Takeda’s
or its Affiliate’s written agreement with such Subcontractor or Sublicensee.
Without limiting Section 11.5 below, THE EXISTING RESEARCH MATERIAL IS PROVIDED
TO LICENSEE “AS-IS” AND WITHOUT ANY WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY
WARRANTY WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH REGULATORY STANDARDS OR
REGULATIONS OR FITNESS FOR A PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF
THE EXISTING RESEARCH MATERIAL WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY THIRD PARTY, OR ANY OTHER KIND OF WARRANTY WHETHER
EXPRESS OR IMPLIED.

(e)        Each Party shall use Commercially Reasonable Efforts to complete its
obligations under subsections (a) and (c) above within [ ]* days following the
Effective Date.

(f)        Subject to subsection (c) above, all out-of-pocket costs incurred by
Takeda in connection with the activities performed pursuant to this Section 3.5
shall be at Licensee’s expense.  Takeda shall submit invoices to Licensee from
time to time for out-of-pocket costs and expenses incurred by Takeda for
activities performed pursuant to this Section 3.5.  Licensee shall remit payment
on any undisputed invoice within thirty (30) days following Licensee’s receipt
of such invoice.





19

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



3.6       Development and Regulatory Progress Reports. At least [ ]* days prior
to each of the start of each Calendar Year and July 1 of each Calendar Year,
commencing with the Calendar Year of [ ]*, and ending with the Calendar Year in
which the first Regulatory Approvals have been obtained for a Product in both
the U.S. and the E.U., Licensee shall provide to Takeda a reasonably detailed
written report consisting of (a) an update on the progress of Licensee’s
Development activities, including (i) key achievements or milestones to date in
the reporting period, and (ii) studies that were run or are in process, (b) a
summary of the planned Development activities for the upcoming reporting period
and (c) an update on the progress of Licensee’s regulatory activities, including
a list of (1) any application(s) for Product INDs and Product NDAs, and
amendments and supplements to such applications, submitted to a Regulatory
Authority during the reporting period and (2) any responses received from a
Regulatory Authority during the reporting period to any application(s) for
Product INDs and Product NDAs.  In addition to the foregoing, Licensee shall
provide Takeda with updates on the progress of the Development activities
pursuant to Article 9. At Takeda’s written request, Licensee shall provide
Takeda with a copy, in electronic form if reasonably practicable, of any of such
applications and responses referred to in clauses (1) and (2) above.

ARTICLE 4 – REGULATORY

4.1       Regulatory Responsibilities.  After the Effective Date, subject to
this Article 4, Licensee shall have the sole right and responsibility for the
conduct of all regulatory activities related to the development and submission
of Regulatory Materials for the Compound and the Products in the Field in the
Territory, including developing regulatory plans and strategies for the Compound
and the Products, preparing, obtaining, and maintaining, as applicable, the
Regulatory Materials, including the Product INDs and other submissions, and
conducting communications with, and making all filings with, the relevant
Regulatory Authorities, monitoring of all clinical experiences, maintaining the
global safety database, safety monitoring, pharmacovigilance surveillance,
compliance and filing of all required safety reports (including annual safety
reports) with Regulatory Authorities in the Territory with respect to the
Compound and the Products, and reporting on safety issues to safety boards of
any nature, including urgent safety information, to investigators, and to
applicable Regulatory Authorities.  All Product INDs generated after the
Effective Date with respect to the Products in the Field in the Territory under
this Agreement shall be owned by, and shall be the sole property and held in the
name of, Licensee or its designee.

4.2       Notification of Regulatory Events.  After the Effective Date, Licensee
shall notify the Joint Committee, as soon as reasonably practicable, of any
action by, or notice or other information that Licensee or its Affiliates
receives (directly or indirectly) from, any Third Party (including any
Governmental Authority), which: (1) considered in light of all other information
related to the Compound or any Product, raises any material concerns regarding
the safety of the Product; (2) is reasonably likely to lead to a recall or
clinical hold with respect to such Product; or (3) constitutes notice of an
investigation, inspection or formal inquiry by any Regulatory Authority
regarding such Product.  At Takeda’s written request, Licensee shall provide
Takeda with copies of any documents issued by a Regulatory Authority to Licensee
following any such investigation or formal inquiry.





20

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



4.3       Regulatory Expenses.  Licensee shall bear all expenses incurred
related to the preparation, maintenance, formatting and filing of the Regulatory
Materials and any other regulatory activities related to the Compound and any
Product.

ARTICLE 5– MANUFACTURING

5.1       Assistance and Support Regarding [ ]*. After the Effective Date,
Takeda or its Affiliates shall provide to Licensee reasonable assistance and
support in securing a written agreement between Licensee or its Affiliate and [
]* whereby [ ]* would perform Development activities related to the Manufacture
of the Compound for Phase 1 Clinical Trials (the “[  ]* Agreement”).

5.2       [ ]* Research Material. Prior to the Effective Date, Takeda or its
Affiliate submitted a request form to [ ]* under that certain [ ]*, pursuant to
which [ ]* agreed to perform chemical synthesis of the quantity of Research
Material described on Exhibit C (the “[  ]* Research Material”). Promptly
following [ ]* completion of such synthesis activities, (a) Takeda shall, or
shall instruct [ ]* to, transfer and deliver to Licensee (or at Licensee’s
request, Licensee’s Subcontractor or Sublicensee) the [ ]* and all Information
in the possession of Takeda or any of its Affiliates relating to the [ ]* and
(b) Takeda shall use Commercially Reasonable Efforts to cause [ ]* to transfer
and deliver to Licensee (or at Licensee’s written instruction, to Licensee’s
Subcontractor or Sublicensee) all Information in the possession of [ ]* relating
to the [ ]* to the extent not inconsistent with Takeda’s or its Affiliate’s
written agreement with [ ]*. Without limiting Section 11.5 below, THE [ ]* WILL
BE PROVIDED TO LICENSEE “AS-IS” AND WITHOUT ANY WARRANTY, EXPRESS OR IMPLIED,
INCLUDING ANY WARRANTY WITH RESPECT TO COMPLETENESS, COMPLIANCE WITH REGULATORY
STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR PURPOSE OR ANY WARRANTY
THAT THE USE OF THE [ ]* WILL NOT INFRINGE OR VIOLATE ANY PATENT OR OTHER
PROPRIETARY RIGHTS OF ANY THIRD PARTY, OR ANY OTHER KIND OF WARRANTY WHETHER
EXPRESS OR IMPLIED.

5.3       Manufacturing Responsibilities.  Except as otherwise set forth in
Section 5.1 and Section 5.2 above, Licensee (itself or through its Affiliates or
Sublicensees) shall be solely responsible for the conduct of all activities
related to the Manufacturing and supply of the Compound and the Products in the
Field in the Territory and for all expenses, including Third Party expenses,
relating to such Manufacturing activities.

ARTICLE 6 - COMMERCIALIZATION

6.1       Commercialization Responsibilities.  Licensee (itself or through its
Affiliates or Sublicensees) shall be solely responsible for: (a) all activities
relating to the Commercialization of the Products in the Field in the Territory;
and (b) all expenses, including Third Party expenses, related to such
Commercialization activities.

6.2       Commercialization Diligence.  Licensee (itself or through its
Affiliates or Sublicensees) shall use Commercially Reasonable Efforts to
Commercialize [ ]* in the Field in the U.S. and in the E.U. throughout the Term.





21

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



6.3       Commercialization Diligence in Japan. Subject to Article 8, if
Licensee grants to any Third Party a sublicense in Japan under the rights
granted to Licensee pursuant to this Agreement, such sublicense agreement shall
include an obligation for such Third Party sublicensee to use Commercially
Reasonable Efforts to Commercialize [ ]* in Japan throughout the Term.

6.4       Commercialization Reports.  At least [ ]* days prior to the start of
each Calendar Year, commencing with the Calendar Year immediately following the
Calendar Year during which the First Commercial Sale occurs, Licensee shall
provide to Takeda a reasonably detailed written report consisting of (a) an
update on the progress of Licensee’s Commercialization activities, including key
achievements or milestones to date in the reporting period, and (b) a summary of
the planned Commercialization activities for the upcoming reporting period, such
as anticipated commercial launches in various countries and other commercial
milestones.

ARTICLE 7– PAYMENT

7.1       Initial Equity Issuance.  As a condition to and as partial
consideration for Takeda entering into and granting the licenses and other
rights to Licensee under this Agreement, Licensee shall issue to Takeda shares
of Licensee’s common stock, $0.001 par value per share (the “Common Stock”),
having an equity value equal to Five Million Dollars ($5,000,000), calculated
using the arithmetical average closing price for a share of Common Stock as
reported by the NASDAQ stock exchange for the [ ]* trading days ending on (and
including) the [ ]* trading day prior to the Effective Date (collectively, the
“Equity Grant Shares”).  Concurrently with this Agreement, Licensee and Takeda
shall enter into a Stock Issuance Agreement, in the form attached hereto as
Exhibit D, providing for the issuance of the Equity Grant Shares.

7.2       Development Milestones.  Licensee shall owe to Takeda one-time
milestone payments upon the first achievement of each of the events set forth
below with respect to the first Product containing the Compound to achieve such
event.  Licensee shall promptly notify Takeda in writing following the
achievement of each milestone event.  Thereafter, Takeda shall submit to
Licensee an invoice for the corresponding milestone payment set forth below.
Within thirty (30) days following Licensee’s receipt of any such invoice,
Licensee shall remit the applicable milestone payment to Takeda.  Each milestone
payment by Licensee pursuant to this Section 7.2 shall be payable only once,
regardless of the number of times that such milestone event is achieved for the
Product.  All payment amounts listed are in U.S. Dollars.  The total maximum
amount payable to Takeda under this Section 7.2 is [ ]*.

Development Milestones. 

    

 

 

 

 

Milestone Event

 

Payment Amount

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*





22

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



[ ]*.

7.3       Sales Milestones. Licensee shall owe to Takeda one-time milestone
payments upon the first achievement of each of the events set forth
below.  Licensee shall promptly notify Takeda in writing following the
achievement of each milestone event.  Thereafter, Takeda shall submit to
Licensee an invoice for the corresponding milestone payment set forth below.
Within ninety (90) days following the Calendar Year during which the applicable
milestone event was met, Licensee shall remit the applicable milestone payment
to Takeda.  Each milestone payment by Licensee pursuant to this Section 7.3
shall be payable only once, regardless of the number of times that such
milestone event is achieved.  All payment amounts listed are in U.S.
Dollars.  The total maximum amount payable to Takeda under this Section 7.3 is [
]*.

Sales Milestones.

    

 

 

 

 

Milestone Event

 

Payment Amount

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

[ ]*.

7.4       Royalty.  Subject to Sections 7.5, 7.6 and 7.7 below, and during the
applicable Royalty Term, Licensee shall pay to Takeda a running royalty on
aggregate Net Sales of each Product in the Territory (calculated on a
Product-by-Product basis) during each Calendar Year as further consideration for
the rights granted hereunder as set forth below:

 

 

 

 

Annual Net Sales

    

Rates

 

 

 

On the portion of aggregate Net Sales of the applicable Product in a Calendar
Year that is less than [ ]*

 

[ ]*

 

 

 

On the portion of aggregate Net Sales of the applicable Product in a Calendar
Year that is greater than or equal to [ ]*

 

[ ]*

 

7.5       Royalty Term.  Royalties under Section 7.4 shall be payable on Net
Sales until the expiration of the Royalty Term in each country (at which time
sales in such country shall be excluded from all calculations of aggregate Net
Sales hereunder) on a Product-by-Product and country-by-country basis beginning
upon the First Commercial Sale of the applicable Product in such country in the
Territory.

7.6       Royalty Reduction.   The royalty rate set forth in Section 7.4 for Net
Sales of a particular Product in a particular country (after any previous
reduction(s), if any, made pursuant to the next sentence of this Section 7.6)
shall be reduced, on a Product-by-Product and country-by-country basis by: (i) [
]* at the end of the first to occur Calendar Quarter during which either (a) the
last to expire Valid Claim in a Takeda Patent Covering the composition or use of
such Product in such





23

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



country expires or has expired and all applicable Regulatory Exclusivity for
such Product in such country expires or has expired; or (b) the Generic
Competition Percentage in such country of the Territory is greater than or equal
to [ ]* and less than [ ]*; and (ii) [ ]* at the end of the first to occur
Calendar Quarter during which the Generic Competition Percentage in such country
of the Territory is greater than or equal to [ ]*.  In addition, with respect to
any Product being Commercialized in the U.S. during the applicable Royalty Term,
(a) following expiration of the last to expire Valid Claim in a Takeda Patent
published in the FDA’s Orange Book, the royalty rate for such Product set forth
in Section 7.4 for Net Sales in the U.S. (after any previous reduction(s), if
any, made pursuant to this sentence or the first sentence of this Section 7.6)
shall be reduced by [ ]* of such royalty rate until the end of such applicable
Royalty Term; and (b) following expiration of the last to expire Valid Claim in
a Takeda Patent in the U.S. not published in the FDA’s Orange Book, the royalty
rate for such Product set forth in Section 7.4 for Net Sales in the U.S. (after
any previous reduction(s), if any, made pursuant to this sentence or the first
sentence of this Section 7.6) shall be reduced by [ ]* of such royalty rate
until the end of such applicable Royalty Term.  Notwithstanding anything
contained in this Agreement to the contrary, none of the reductions to royalties
provided in this Section 7.6 shall, individually or in the aggregate, reduce the
royalties payable with respect to Net Sales of any Product sold by Licensee, its
Affiliates and its and their Sublicensees in any country during the applicable
Royalty Term by more than [ ]* of the royalties otherwise owed to Takeda
pursuant to Section 7.4.

7.7       Payment for Third Party Licenses.

(a)        During the Term, Licensee or any of its Affiliates will have the
right, following reasonable consultation with Takeda, to negotiate and obtain a
license under one or more Patents from one or more Third Parties (each such
Third Party license (including any license granted in settlement of any
litigation as contemplated under Section 10.6) is referred to herein as a “Third
Party License”) if in the absence of a license under such Third Party Patents,
the Exploitation of the Compound or Product would, in Licensee’s good faith
assessment, upon advice of legal counsel, infringe such Third Party
Patents.  Except as set forth in clause (c) of this Section 7.7 or as the
Parties may otherwise agree in writing, Licensee or any of its Affiliates shall
bear any upfront license fees, license option grant or exercise fees, license
maintenance fees, milestone payments and royalties under any Third Party License
provided that such upfront license fees, license option grant or exercise fees,
license maintenance fees, milestone payments and royalties arise in connection
with, or pertain to, the Exploitation of the Compound or Products by Licensee or
any of its Affiliates or Sublicensees (collectively, the “Third Party Payments”)
and any other payments owed to any Third Party for such a Third Party License.

(b)        In the event that Takeda disputes Licensee’s determination that any
Third Party Payments are properly subject to the milestone payment and/or
royalty offset provided under this Section 7.7 or Licensee’s allocation of any
such Third Party Payments to a Product, Takeda may by written notice to Licensee
require that such Dispute be resolved in accordance with Article 14 of this
Agreement; provided that Licensee shall have the right to take milestone payment
and/or royalty reductions pursuant to this Section 7.7 pending resolution of any
such Dispute; provided further, that if any such Dispute is resolved in favor of
Takeda, then within sixty (60) days of such resolution, Licensee shall pay to
Takeda any adjustment in milestone payments and/or royalties due pursuant to
this Section 7.7 as required by such resolution.





24

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



(c)        Licensee may credit up to [ ]* of the amount of any Third Party
Payments that consist of upfront license fees, license option grant or exercise
fees, license maintenance fees or milestone payments paid by Licensee or any of
its Affiliates under a Third Party License pursuant to clause (a) above
(collectively, “Creditable Payments”), against any milestone payments that would
otherwise be payable to Takeda under Section 7.2 or Section 7.3; provided, that
in no event will such credit reduce any milestone payment that would otherwise
be payable to Takeda under Section 7.2 or Section 7.3 by more than [
]*.  Licensee may credit (i) any amount that Licensee was unable to credit
against milestone payments by virtue of the proviso in the immediately preceding
sentence and (ii) up to [ ]* of the amount of any Creditable Payments that
consist of royalties paid by Licensee or any of its Affiliates under a Third
Party License pursuant to clause (a) above against any royalties that would
otherwise be payable to Takeda under Section 7.4.  Licensee may take such credit
for Creditable Payments that consist of any such amount referred to in the
foregoing clause (i) and/or royalties during a Calendar Quarter for which
royalties are payable hereunder; provided, that in no event will such credit
reduce the royalties payable to Takeda for such Calendar Quarter by more than [
]*.

(d)        This Section 7.7 shall not apply to any Third Party Payments payable
by Licensee or any of its Affiliates or Sublicensees under any license or other
agreement or understanding, written or oral, between Licensee or any of its
Affiliates or Sublicensees, on the one hand, and any Third Party, on the other
hand, in existence as of the Effective Date.

7.8       Manner of Payment.  Beginning with the Calendar Quarter immediately
following the Calendar Quarter during which the First Commercial Sale occurs,
within three (3) Business Days following the end of each Calendar Quarter,
Licensee shall provide Takeda with a written report containing Licensee’s
reasonable good faith estimate of the following information for the Calendar
Quarter in order to allow Takeda to comply with internal accounting
procedures:  the amount of gross sales (U.S. dollars) of each Product in the
Territory, an itemized calculation of Net Sales for each Product in the
Territory showing deductions, to the extent practicable, provided for in the
definition of “Net Sales,” a calculation of the royalty payment due on such
sales, an accounting of the number of units and prices for each Product sold,
the application of the reductions, if any, made in accordance with this Article
7, and any other information reasonably required for the purpose of calculating
royalties.  Within forty-five (45) days following the end of each Calendar
Quarter, Licensee shall provide Takeda with a report containing the information
described above in respect of such Calendar Quarter for Takeda’s review and
confirmation within ten (10) Business Days from receipt.  In the event that
either Party determines that the calculation of Net Sales for a Calendar Quarter
deviates from the amounts previously reported to Takeda for any reason (such as,
on account of additional amounts collected or Product returns), Licensee and
Takeda shall reasonably cooperate to reconcile any such deviations to the extent
necessary under applicable legal or financial reporting requirements.  Within
the later of (a) sixty (60) days from the end of the Calendar Quarter, or (b)
five (5) Business Days following Takeda’s written confirmation of the applicable
quarterly report, Licensee shall pay all amounts due to Takeda pursuant to this
Article 7 with respect to Net Sales for such Calendar Quarter.

7.9       Exchange Rate. The rate of exchange to be used in computing the amount
of currency equivalent in U.S. Dollars owed to a Party under this Agreement
shall be the monthly average exchange rate between each currency of origin and
U.S. Dollars as reported by the Wall Street





25

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Journal East Coast Edition.  The monthly average exchange rate shall be the
average of (i) the exchange rate published on the last day of the month; and
(ii) the exchange rate published on the last day of the preceding month.

7.10     Taxes

(a)        The amounts payable pursuant to this Agreement (“Payments”) shall not
be reduced on account of any Taxes unless required by Applicable Law. Licensee
shall deduct and withhold from the Payments any Taxes that it is required by
Applicable Law to deduct or withhold. Notwithstanding the foregoing, if Takeda
is entitled under any applicable tax treaty to a reduction of rate of, or the
elimination of, or recovery of, applicable withholding Tax, it may deliver to
Licensee or the appropriate Governmental Authority the prescribed forms
necessary to reduce the applicable rate of withholding or to relieve Licensee of
its obligation to withhold Tax. In such case, Licensee shall apply the reduced
rate of withholding, or not withhold, as the case may be, provided that Licensee
is in receipt of evidence, in a form reasonably satisfactory to Licensee (e.g.,
Takeda’s delivery of all applicable documentation) at least two (2) weeks prior
to the time that the Payments are due. If, in accordance with the foregoing,
Licensee withholds any amount, it shall pay to Takeda the balance when due, make
timely payment to the proper taxing authority of the withheld amount, and send
Takeda proof of such payment within sixty (60) days following that payment.

 

(b)        If a Party that owes a Payment under this Agreement assigns its
rights and obligations to any Person and if, solely as a result of such
assignment, the withholding or deduction of Taxes required by Applicable Law
with respect to payments owed by such assignee under this Agreement is
increased, then any amount payable under this Agreement shall be increased to
take into account such withheld or deducted Taxes as may be necessary so that,
after making all required Tax withholdings and deductions (including Tax
withholdings and deductions on amounts payable under Section 7.10(a)), the payee
receives an amount equal to the sum it would have received as of the Effective
Date.

 

7.11     Audit.  Licensee shall maintain complete and accurate records in
sufficient detail to permit Takeda to confirm the accuracy of the calculation of
royalty and other payments under this Agreement.  Upon reasonable prior notice,
such records shall be available during regular business hours for a period of [
]* from the end of the Calendar Year to which they pertain for examination at
Takeda’s expense, and not more often than once each Calendar Year, by an
independent certified public accountant selected by Takeda and reasonably
acceptable to Licensee, for the sole purpose of verifying the accuracy of the
financial reports furnished by Licensee pursuant to this Agreement.  Any such
auditor shall not disclose Licensee’s Confidential Information, except to the
extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by Licensee or the amount of payments due to Takeda under this
Agreement during the prior [ ]*.  Any amounts shown to be owed to Takeda but
unpaid shall be paid within thirty (30) days from the auditor’s report, plus
interest (as set forth in Section 7.12) from the original due date.  Any amounts
shown to have been overpaid shall be refunded within thirty (30) days from the
auditor’s report. Takeda shall bear the full expense of such audit unless such
audit discloses an underpayment by Licensee of more than [ ]* of the amount due,
in which case Licensee shall bear the full expense of such audit.





26

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



7.12     Manner of Payment; Late Payment.  All payments due to Takeda hereunder
shall be made in U.S. Dollars by wire transfer of immediately available funds
into an account designated by Takeda.  If Takeda does not receive payment of any
sum due to it on or before the due date, simple interest shall thereafter accrue
on the sum due until the date of payment at the per annum rate of [ ]* over the
then-current prime rate quoted by Citibank in New York City or the maximum rate
allowable by Applicable Law, whichever is lower.

ARTICLE 8 – RIGHT OF NEGOTIATION FOR EXCLUSIVE LICENSE IN JAPAN

8.1       Japan RON. Licensee hereby grants Takeda a right of negotiation (the
“Japan RON”), exercisable in accordance with this Article 8, to receive from
Licensee an exclusive license (even as to Licensee and its Affiliates), with the
right to sublicense through multiple tiers, under the Takeda Intellectual
Property, the Licensee Intellectual Property and Licensee’s rights to the Joint
Intellectual Property, to Exploit the Compound and the Products in Japan (such
license, the “Japan License”), but only if Licensee enters into discussions or
negotiations with a Third Party for the grant by Licensee to such Third Party of
a sublicense of any of the rights granted by Takeda to Licensee pursuant to
Section 2.1 for purposes of allowing such Third Party to Exploit the Compound or
the Product in Japan. If, during the Japan RON Period, Licensee so enters into
discussions or negotiations with a Third Party for the grant of such sublicense
to such Third Party, Licensee shall promptly (and in any event no later than [
]* following commencement of such discussions or negotiations with such Third
Party) notify Takeda in writing of such discussions or negotiations (the “Japan
RON Trigger Notice”). At any time during the Japan RON Period after receipt of a
Japan RON Trigger Notice (the “Exercise Period”), Takeda may exercise the Japan
RON by delivering written notice thereof to Licensee (the “Exercise Notice”)
within [ ]* of receipt of the Japan RON Trigger Notice. If Takeda receives the
Japan RON Trigger Notice within the Japan RON Period but less than [ ]* prior to
expiration of the Japan RON Period pursuant to Section 1.65(a), then, the
Exercise Period shall automatically extend until the date that is [ ]* following
the date of Takeda’s receipt of the Japan RON Trigger Notice.

8.2       Japan License Negotiation. If Takeda exercises the Japan RON by
providing Licensee with the Exercise Notice during the Exercise Period (as may
be extended pursuant to Section 8.1 above), then beginning on the date of
Licensee’s receipt of the Exercise Notice and continuing for a period of [ ]*,
or such longer period agreed to by the Parties in writing (the “License
Negotiation Period”), the Parties will enter into good faith negotiations
regarding the terms and conditions of a definitive agreement or an amendment to
this Agreement pursuant to which Takeda would receive from Licensee the Japan
License (“Japan License Agreement”).  In the Japan License Agreement, the
Parties would amend certain other provisions of this Agreement as necessary to
reflect the rights and responsibilities of the Parties following Licensee’s
grant of the Japan License to Takeda.  Both Parties agree to extend the License
Negotiation Period by no more than [ ]* where the Parties have reached agreement
on all material terms and conditions of the Japan License Agreement prior to the
expiration of the License Negotiation Period and only need additional time to
finalize non-material terms or obtain final internal governance approvals.

8.3       Terms of Third Party Agreements. If the Parties fail to execute a
Japan License Agreement during the License Negotiation Period (as may be
extended pursuant to Section 8.2 above), Takeda’s Japan RON will terminate, and
Licensee shall have no further obligations to Takeda with respect to the Japan
RON, and shall have all rights to enter into any sublicense or





27

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



other agreement with any Third Party for rights to Exploit the Compound and the
Products in Japan; provided, however, that Licensee shall not grant to any Third
Party any sublicense to Exploit the Compound or any Product in Japan unless the
terms (when considered as a whole) offered by such Third Party for such
sublicense or other agreement are more favorable to Licensee than the terms
(when considered as a whole) offered by Takeda for the Japan License. Licensee
shall use good faith in its consideration and comparison of the terms and
conditions of the Japan License Agreement offered by Takeda and the terms and
conditions of any sublicense or other agreement proposed by any Third Party.

8.4       Termination of Discussions. Notwithstanding any other provision of
this Article 8, if Licensee determines at any time not to enter into, or to
discontinue, any discussions or negotiations with any Third Parties for the
grant of a sublicense to Exploit the Compound or the Product in Japan, then
Licensee shall have the right to terminate such discussions or negotiations with
such Third Parties if such discussions or negotiations are underway, and the
right not to enter into, or to terminate, any discussions or negotiations with
Takeda under this Article 8 for the grant to Takeda of the Japan License;
provided, however, that if during the Japan RON Period, Licensee then
subsequently again enters into discussion or negotiations with any Third Party
for the grant by Licensee to such Third Party of a sublicense to Exploit the
Compound or any Product in Japan, then Licensee shall provide the Japan RON
Trigger Notice to Takeda in accordance with Section 8.1 above and the terms of
this Article 8 shall again apply.

ARTICLE 9 - JOINT COMMITTEE; RELATIONSHIP MANAGERS

9.1       Joint Committee Overview. As set forth more fully below, the Parties
agree that during the Term, the Joint Committee shall provide a forum for
communication between the Parties, including the discussion of Licensee’s
progress of the Development of the Compound and the Products pursuant to the
Development Plan, including any amendments, supplements or updates to such
Development Plan, and Licensee’s progress of material regulatory activities with
respect to the Compound and the Products.

9.2       Formation.  In accordance with this Article 9, the Parties agree to
establish and convene the Joint Committee promptly after the Effective
Date.  The Joint Committee shall consist of an equal number of representatives
designated by each Party and operate by the procedures in accordance with this
Article 9.  From time to time, each Party may replace any of its Joint Committee
representatives by written notice to the other Party specifying the prior
representative(s) and their replacement(s).  Either Party may designate
substitutes for its Joint Committee representatives if one (1) or more of such
Party’s designated representatives is unable to be present at a meeting.  Each
Party shall ensure that its Joint Committee representatives and other meeting
participants are subject to confidentiality and non-use obligations at least as
restrictive as those set forth in this Agreement prior to participation in any
Joint Committee meeting.

9.3       Meetings. Unless the Joint Committee otherwise determines, the Joint
Committee shall meet twice every Calendar Year and at such other times as the
Joint Committee or the Parties may agree.  The first meeting of the Joint
Committee shall be held as soon as reasonably practicable.  Meetings may be held
in person, telephonically or by means of videoconference, as the Parties may
mutually agree.  Additional non-members of the Joint Committee having relevant
experience





28

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



may from time to time be invited to participate in a Joint Committee
meeting.  Non-member participants shall only be allowed to attend if: (1) the
other Party’s representatives have consented to the attendance (such consent not
to be unreasonably withheld, delayed or conditioned); and (2) such non-member
participant is subject to confidentiality and non-use obligations at least as
restrictive as those set forth in this Agreement.  Each Party shall remain
responsible for any failure by its representatives and invitees to comply with
the confidentiality and non-use obligations contained in this Agreement.  The
Parties agree that the costs incurred by each Party in connection with its (and
its representatives’ and invitees’) participation at any meetings under this
Article 9 shall be borne solely by such Party.

9.4       Authority.  The Joint Committee shall have no decision-making
authority and shall not have any power to amend, modify or waive compliance with
this Agreement.

9.5       Dissolution of the Joint Committee. The Joint Committee shall be
dissolved upon the expiration or termination of this Agreement.

9.6       Relationship Managers. Promptly after the Effective Date, each Party
shall appoint (and notify the other Party of the identify of) a senior
representative having a general understanding of pharmaceutical development and
commercialization issues to act as its relationship manager (each, a
“Relationship Manager”). From time to time, each Party may replace its
Relationship Manager with any other senior representative having a general
understanding of pharmaceutical development and commercialization issues by
written notice to the other Party specifying the replacement. Each Party shall
ensure that its Relationship Manager is subject to confidentiality and non-use
obligations at least as restrictive as those set forth in Article 12 hereof.
Each Party shall remain responsible for any failure by its Relationship Manager
to comply with the confidentiality and non-use obligations contained in this
Agreement. The Relationship Managers shall serve as the contact points between
the Parties to (i) facilitate the exchange of information related to the
progress of Licensee’s Development and Commercialization of the Compound and the
Products, (ii) promote communication and coordination between the Parties, (iii)
seek consensus within the respective Party’s organization and with the other
Party regarding key issues; (iv) facilitate the review of external corporate
communications; (v) facilitate the transfer activities contemplated by Section
3.5 above, and (vi) raise cross-Party and/or cross-functional disputes in a
timely manner. The Relationship Managers shall have no decision-making authority
and shall not have any power to amend, modify or waive compliance with this
Agreement.

ARTICLE 10 - INTELLECTUAL PROPERTY MATTERS

10.1     Ownership of Inventions.  Inventorship shall be determined in
accordance with U.S. patent laws.  Each Party shall own any Inventions made
solely by its own employees, agents, or independent contractors in the course of
conducting any activities under this Agreement, together with all intellectual
property rights therein (the “Sole Inventions”).  The Parties shall jointly own
any Inventions that are made jointly by employees, agents, or independent
contractors of each Party in the course of performing activities under this
Agreement, together with all intellectual property rights therein (the “Joint
Inventions”).  The Parties shall also jointly own any Information that is
jointly generated or developed by the employees, agents, or independent
contractors of each Party in the course of performing activities under this
Agreement, together with all intellectual property rights therein (the “Joint
Information”).  Subject to the terms and conditions of this





29

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Agreement (including the licenses granted by either Party to the other Party
pursuant to this Agreement), each Party shall have the right to disclose, use
and exploit Joint Inventions and Joint Information, in each case without the
consent of the other Party and without having to account to the other Party for
any such disclosure, use or exploitation. Notwithstanding the foregoing, neither
Party shall disclose, use or Exploit any Joint Invention or Joint Information to
the detriment of the other Party if such Joint Invention or Joint Information
directly relates to the Compound or any Product.

10.2     Disclosure of Inventions.  Each Party shall promptly disclose to the
other Party any invention disclosures, or other similar documents, submitted to
it by its employees, agents or independent contractors describing Inventions
that such Party believes are patentable Joint Inventions.

10.3     Prosecution of Patents.

(a)        Takeda Patents.  Beginning on the Effective Date, and except as
otherwise provided in this Section 10.3(a), as between the Parties, Licensee
shall have the sole right and authority to prepare, file, prosecute and maintain
the Takeda Patents on a worldwide basis using outside counsel that is mutually
acceptable to both Parties.  Licensee shall bear all expenses of preparation,
filing, prosecution and maintenance of Takeda Patents in the Territory. Licensee
shall provide Takeda a reasonable opportunity to review and comment on material
communications from any patent authority regarding the Takeda Patents and drafts
of any material filings or responses to be made to such patent authorities in
advance of submitting such filings or responses.  Licensee shall consider
Takeda’s comments regarding such communications and drafts in good faith, but
Licensee shall have the final decision-making authority with respect to such
communications and drafts, except that, during the Japan RON Period, Takeda
shall have final decision-making authority in Japan with respect to such
communications and drafts.  If Licensee determines in its sole discretion to
abandon or not maintain any Takeda Patent(s) that is being prosecuted or
maintained by Licensee in one or more countries in the Territory, then Licensee
shall provide Takeda with written notice of such determination within a period
of time reasonably necessary to allow Takeda to determine, on a terminated
country-by-country basis in its sole discretion, its interest in assuming the
primary right and authority to prosecute and maintain such Takeda Patent(s) in
such terminated country(ies) at Takeda’s sole cost and expense (which notice by
Licensee shall be given no later than sixty (60) days prior to the final
deadline for any pending action or response that may be due with respect to such
Takeda Patent(s) with the applicable patent authority). In the event Takeda
provides written notice expressing its interest to assume the primary right and
authority to prosecute and maintain such Takeda Patent(s) in such terminated
country(ies), all rights in such Takeda Patents granted to Licensee under this
Agreement shall terminate with respect to such terminated country(ies). Licensee
and Takeda shall take all action necessary and execute and deliver all documents
or instruments required to enable Takeda to assume the primary right and
authority to prosecute and maintain such Takeda Patent(s) in the terminated
country(ies). If Takeda assumes the primary right and authority to prosecute and
maintain any Takeda Patent(s) in accordance with this subsection (a), Takeda may
determine in its sole discretion to abandon or not maintain any such Takeda
Patents.

(b)        Licensee Patents. Licensee shall have the sole right and authority to
prepare, file, prosecute and maintain the Licensee Patents on a worldwide basis
at its own expense. Licensee





30

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



shall provide an updated list of Subject Licensee Patents at least annually at a
Joint Committee meeting. If Licensee or any of its Affiliates sells, assigns,
licenses, transfers, or otherwise grants any right under any Subject Licensee
Patent to a Third Party, then Licensee or such Affiliate, as applicable, will
require such purchaser, assignee, licensee, or transferee to agree in writing to
recognize Takeda’s rights under, and be bound to the same extent as Licensee by,
Section 2.2, Article 8 and Section 13.6, with respect to such Subject Licensee
Patent. Any sale, assignment, license, transfer or grant by Licensee or any of
its Affiliates in violation of the terms of the foregoing sentence shall be
null, void and of no legal effect.

(c)        Joint Patents.  Except as otherwise provided in this Section 10.3(c),
Licensee shall have the primary right and authority to prepare, file, prosecute
and maintain Joint Patents on a worldwide basis at its own expense using outside
counsel that is mutually acceptable to both Parties.  The Parties shall confer
and mutually agree to a filing strategy and Licensee shall provide Takeda a
reasonable opportunity to review and comment on material communications from any
patent authority regarding the Joint Patents and drafts of any material filings
or responses to be made to such patent authorities in advance of submitting such
filings or responses.  Licensee shall consider Takeda’s comments regarding such
communications and drafts in good faith, but Licensee shall have the final
decision-making authority with respect to such communications and drafts to the
extent that the subject matter of the Joint Patents is necessary or useful to
Exploit the Compound or any Product in the Field in the Territory, except that,
during the Japan RON Period, Takeda shall have final decision-making authority
in Japan with respect to such communications and drafts to the extent that the
subject matter of the Joint Patents is necessary or useful to Exploit the
Compound or any Product in the Field in Japan. If Licensee determines in its
sole discretion to abandon or not maintain any Joint Patent(s), then Licensee
shall provide Takeda with written notice of such determination within a period
of time reasonably necessary (which notice from Licensee shall be given no later
than sixty (60) days prior to any final deadline for any pending action or
response that may be due with respect to such Joint Patent(s) with the
applicable patent authority) to allow Takeda and Licensee to determine and
mutually agree what to do with such Joint Patent(s) and, absent any such mutual
agreement by Takeda and Licensee, to allow Takeda to determine its interest in
assuming the primary right and authority to prosecute and maintain such Joint
Patent(s).  In the event that Takeda and Licensee do not agree in writing on a
course of action with respect to such Joint Patent(s) and that Takeda provides
written notice to Licensee expressing its interest to assume the primary right
and authority to prosecute and maintain such Joint Patent(s), (i) Licensee and
Takeda shall take all action necessary and execute and deliver all documents or
instruments required to enable Takeda to assume the primary right and authority
to prosecute and maintain such Joint Patent(s) and (ii) Takeda shall thereafter
have the right and authority to prosecute and maintain such Joint Patents at its
cost; provided, however, that Licensee shall reimburse Takeda for [ ]* of the
reasonable expenses actually incurred by Takeda in prosecuting and maintaining
such Joint Patents promptly following Takeda’s presentation of invoices
detailing such expenses if, but only if, such reasonable expenses are actually
incurred by Takeda during any portion of the Term that such Joint Patent or
Joint Patents in respect of which Takeda incurs such reasonable expenses Covered
the Exploitation of the Compound or any Product and no Takeda Patent, Subject
Licensee Patent or Joint Patent in respect of which Licensee is prosecuting and
maintaining at Licensee’s sole cost and expense Covers the Exploitation of the
Compound or any Product. If Licensee fails to make any reimbursement payment
within thirty (30) days following Takeda’s presentation of invoices, then
Licensee shall free of charge assign and transfer to Takeda





31

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



the ownership of, and interest in, such Joint Patent(s) in the applicable
country, and Licensee shall cooperate with Takeda for the assignment and
transfer to Takeda of such Joint Patent(s) in such country and all rights of
Licensee in such Joint Patent(s) under this Agreement shall terminate. If Takeda
assumes the primary right and authority to prosecute and maintain any Joint
Patent(s) in accordance with this subsection (c), Takeda may determine in its
sole discretion to abandon or not maintain any such Joint Patent(s).

(d)        Cooperation in Prosecution.  Each Party shall provide the other Party
reasonable assistance and cooperation in the Patent prosecution efforts provided
above in this Section 10.3, including providing any necessary powers of attorney
and executing any other required documents or instruments for such prosecution,
as well as further actions as set forth below.

(i)         Licensee shall prepare, file, maintain and prosecute the Takeda
Patents, Licensee Patents and Joint Patents as set forth in, and subject to,
this Section 10.3.  As used herein, “prosecution” of such Patents shall include
all communication and other interaction with any patent office or patent
authority having jurisdiction over a patent application in connection with
pre-grant proceedings.

(ii)       All communications between the Parties relating to the preparation,
filing, prosecution or maintenance of the Takeda Patents, the Licensee Patents
and the Joint Patents, including copies of any draft or final documents or any
communications received from or sent to patent offices or patenting authorities
with respect to such Patents, shall be considered Confidential Information and
subject to the confidentiality provisions of Article 12.

(iii)      Assignments to Licensee Patents and Joint Patents shall be effected
as follows: (1) employees or agents of Licensee that are named as inventors on
Licensee Patents shall assign their interest in such Patents to Licensee; and
(2) employees or agents of Takeda or Licensee that are named as inventors on
Joint Patents shall assign their interest in such Patents to their respective
employer.

10.4     Orange Book Listing.  Subject to Section 10.3, Licensee shall be solely
responsible for listing and maintaining all appropriate Takeda Patents, Licensee
Patents and Joint Patents in the Orange Book, including payment of all expenses
related to such maintenance incurred after the Effective Date.  Upon request of
Licensee, Takeda shall cooperate with Licensee to file appropriate information
with the FDA for listing any Takeda Patents and any Joint Patents in the Orange
Book.  The obligations of Licensee under this Section 10.4 with respect to
Takeda Patents and Joint Patents shall only be applicable for those Patents for
which Licensee has the primary right and authority to prosecute and maintain in
the U.S. pursuant to, and in accordance with, the provisions of Section 10.3.

10.5     Infringement of Patents by Third Parties.

(a)        Notification.  Each Party shall promptly notify the other Party in
writing of any existing, alleged or threatened infringement of the Takeda
Patents, Joint Patents or Licensee Patents in the Field in the Territory of
which it becomes aware, and shall provide all Information in such Party’s
possession or control demonstrating such infringement.





32

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



(b)        Infringement Action.

(i)         Licensee shall have the right, but not the obligation, to bring an
appropriate suit or other action against any Third Party engaged in any
existing, alleged or threatened infringement of any Takeda Patent or Joint
Patent related to the making, using, importing, offering for sale or selling a
Product in the Field in the Territory (a “Product Infringement”), subject to
Section 10.5(b)(ii) through 10.5(b)(iv), below.

(ii)       Licensee shall notify Takeda of its election to take any action in
accordance with Section 10.5(b)(i) at least ten (10) days before any time limit
set forth in an Applicable Law or regulation, including the time limits set
forth under the Hatch-Waxman Act (21 U.S.C. § 355).  In the event Licensee does
not so elect, Licensee shall so notify Takeda in writing, and Takeda shall have
the right, but not the obligation, to commence a suit or take action to enforce
the applicable Takeda Patent or Joint Patent against such Third Party
perpetrating such Product Infringement in the Territory at its own expense.  If
one Party elects to bring suit or take action against the Product Infringement,
then the other Party shall have the right, prior to commencement of the trial,
suit or action, to join any such suit or action at such other Party’s expense.

(iii)      Each Party shall provide to the Party enforcing any such rights under
this Section 10.5(b) reasonable assistance in such enforcement, at such
enforcing Party’s request and expense, including joining such action as a party
plaintiff if required by Applicable Law to pursue such action.  The enforcing
Party shall keep the other Party regularly informed of the status and progress
of such enforcement efforts, shall reasonably consider the other Party’s
comments on any such efforts, including determination of litigation strategy and
filing of important papers to the competent court.

(iv)       Subject to this Section 10.5(b)(iv), the enforcing Party shall be
solely responsible for all expenses arising from a suit or action against a
Product Infringement. For the avoidance of doubt, the enforcing Party shall not
be responsible for the other Party’s internal expenses (e.g., FTEs) incurred as
a result of the other Party’s cooperation with the enforcement action as
provided in Section 10.5(b)(iii).  The Party not bringing an action with respect
to Product Infringement in the Territory under this Section 10.5(b) shall be
entitled to separate representation in such matter by legal counsel of its own
choice and at its own expense, but such Party shall at all times cooperate fully
with the Party bringing such action.

(c)        Settlement.  Neither Party shall settle any claim, suit or action
that it brought under this Section 10.5 with respect to any Takeda Patent or
Joint Patent without the prior written consent of the other Party (which consent
shall not be unreasonably withheld, conditioned or delayed).

(d)        Allocation of Proceeds.  If either Party recovers monetary damages
from any Third Party in a suit or action brought under Sections 10.5(b), or any
settlement proceeds from any settlement in accordance with the provisions of
10.5(c), or any fees, payments or royalties from a license agreement with a
Third Party related to any alleged Product Infringement, whether such damages,
settlement proceeds or fees, payments or royalties result from the infringement
of Takeda Patents or Joint Patents, such recovery shall be allocated first to
the reimbursement of any expenses incurred by the Parties in such litigation,
action or license, and any remaining amounts shall be split as follows:  (i) if
such suit or action is initiated or defended by Licensee, such amounts shall





33

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



be retained by Licensee and treated as Net Sales for purposes of the royalties
due to Takeda under this Agreement or (ii) if such suit or action was initiated
or defended by Takeda, such amounts shall be retained by Takeda.

10.6     Infringement of Third Party Rights in the Territory. Notwithstanding
Section 7.7:

(a)        Notice.  If any Product used or sold by Licensee, its Affiliates, or
Sublicensees becomes the subject of a Third Party’s claim or assertion of
infringement of a Patent granted in the Territory, the Party first having notice
of the claim or assertion shall promptly notify the other Party, the Parties
shall agree on and enter into an “identity of interest agreement” wherein such
Parties agree to their shared, mutual interest in the outcome of such potential
dispute, and thereafter, the Parties shall promptly meet to consider the claim
or assertion and the appropriate course of action.

(b)        Defense.  Pursuant to, and in accordance with, Section 15.3, Licensee
shall have the obligation to defend any such Third Party claim or assertion of
infringement of a Patent as described in Section 10.6(a) above, at Licensee’s
expense.  Takeda, at Licensee’s expense, shall reasonably cooperate with
Licensee’s defense of the claim or assertion, including if required to conduct
such defense, furnishing a power of attorney. The obligations of Licensee under
this Section 10.6(b) may be performed or discharged by Licensee directly or
through Affiliates or Sublicensees of Licensee.  If Licensee recovers monetary
damages from any such Third Party asserting such a claim of infringement as a
result of counter claims brought by such defending Party based on any Takeda
Patent or Joint Patent, or any royalties from a license agreement with such
Third Party, such recovery shall be allocated in accordance with the provisions
of Section 10.5(d).

(c)        Settlement; Licenses.  Neither Party shall enter into any settlement
of any claim described in this Section 10.6 that affects the other Party’s
rights or interests without such other Party’s written consent, which consent
shall not be unreasonably withheld, conditioned or delayed.

(d)        No Duty to Investigate or Inquire.  Nothing in this Section 10.6
shall be construed or interpreted as imposing on either Party any express or
implied duty to investigate or make inquiry regarding intellectual property
rights of Third Parties.

10.7     Patent Oppositions and Other Proceedings.

(a)        Third-Party Patent Rights.  If either Party desires to bring an
opposition, action for declaratory judgment, nullity action, interference,
declaration for non-infringement, reexamination or other attack upon the
validity, title or enforceability of a Patent owned or controlled by a Third
Party and having one or more claims that covers a Product, or the use, sale,
offer for sale or importation of a Product (except insofar as such action is a
counterclaim to or defense of, or accompanies a defense of, a Third Party’s
claim or assertion of infringement under Section 10.6, in which case the
provisions of Section 10.6 shall govern), such Party shall so notify the other
Party and the Parties shall promptly confer to determine whether to bring such
action or the manner in which to settle such action.  Licensee shall have the
exclusive right, but not the obligation, to bring at its own expense and in its
sole control such action in the Territory.  If Licensee does not bring such an
action in the Territory, within ninety (90) days of notification





34

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



thereof pursuant to this Section 10.7(a) (or earlier, if required by the nature
of the proceeding), then Takeda shall have the right, but not the obligation, to
bring, at Takeda’s sole expense, such action.  The Party not bringing an action
under this Section 10.7(a) shall be entitled to separate representation in such
proceeding by legal counsel of its own choice and at its own expense, and shall
cooperate fully with the Party bringing such action.

(b)        Parties’ Patent Rights.  If any Takeda Patent, Joint Patent or
Licensee Patent becomes the subject of any proceeding commenced by a Third Party
within the Territory in connection with an opposition, reexamination request,
action for declaratory judgment, nullity action, interference or other attack
upon the validity, title or enforceability thereof (except insofar as such
action is a counterclaim to or defense of, or accompanies a defense of, an
action for infringement against a Third Party under Section 10.5, in which case
the provisions of Section 10.5 shall govern), then the Party responsible for
filing, preparing, prosecuting and maintaining such Patent as set forth in
Section 10.3 hereof, shall control such defense at its own expense.  The
controlling Party shall permit the non-controlling Party to participate in the
proceeding to the extent permissible under Applicable Law, and to be represented
by its own legal counsel in such proceeding, at the non-controlling Party’s
expense.  If either Party decides that it does not wish to defend against such
action, then the other Party shall have a backup right to assume defense of such
Third-Party action at its own expense.  Any awards or amounts received in
defending any such Third-Party action shall be allocated between the Parties as
provided in Section 10.5(d).

ARTICLE 11 – REPRESENTATIONS AND WARRANTIES

11.1     Mutual Representations, Warranties and Covenants.  Each of the Parties
hereby represents and warrants to the other Party as of the Effective Date and
covenants that:

(a)        Organization.  It is a corporation duly organized, validly existing,
and in good standing under the laws of the jurisdiction of its organization, and
has all requisite power and authority, corporate or otherwise, to execute,
deliver, and perform this Agreement.

(b)        Binding Agreement.  This Agreement is a legal and valid obligation
binding upon such Party and enforceable in accordance with its terms, subject to
the effects of bankruptcy, insolvency, or other laws of general application
affecting the enforcement of creditor rights, judicial principles affecting the
availability of specific performance, and general principles of equity (whether
enforceability is considered in a proceeding at law or equity).

(c)        Authorization.  The execution, delivery, and performance of this
Agreement by such Party have been duly authorized by all necessary corporate
action and do not conflict with any agreement, instrument, or understanding,
oral or written, to which it is a party or by which it is bound, nor violate any
Applicable Law or any order, writ, judgment, injunction, decree, determination,
or award of any court or governmental body, or administrative or other agency
presently in effect applicable to such Party.

(d)        No Further Approval.  It is not aware of any government
authorization, consent, approval, license, exemption of or filing or
registration with any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, under any Applicable
Law, currently in effect, necessary for, or in connection with, the transactions





35

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



contemplated by this Agreement or any other agreement or instrument executed in
connection herewith, or for the performance by it of its obligations under this
Agreement and such other agreements (save for Regulatory Approvals and similar
authorizations from Regulatory Authorities necessary for the Exploitation of the
Compound and any Product as contemplated hereunder).

(e)        No Inconsistent Obligations.  Neither Party nor any of its Affiliates
is under any obligation, contractual or otherwise, to any Person that conflicts
with or is inconsistent in any material respect with the terms of this
Agreement, or that would impede the diligent and complete fulfillment of its
obligations hereunder.

(f)        Transparency Reporting.  Each Party shall be responsible for tracking
and reporting transfers of value initiated and controlled by its and its
Affiliates’ employees, contractors, and agents pursuant to the requirements of
the marketing reporting laws of any Government Authority in the Territory,
including Section 6002 of the Patient Protection and Affordable Care Act,
commonly referred to as the “Sunshine Act.”

11.2     Additional Representations, Warranties and Covenants of Takeda.  Takeda
represents and warrants as of the Effective Date and covenants to Licensee that:

(a)        Takeda has all rights necessary to grant the licenses under the
Takeda Intellectual Property existing as of the Effective Date that it grants to
Licensee in this Agreement.  As of the Effective Date, there are no Regulatory
Materials.

(b)        As of the Effective Date, the Patents set forth in Exhibit B
represent all Patents that Takeda or any of its Affiliates owns or Controls that
claim or disclose any invention necessary or useful for the Exploitation of the
Compound or any Product in the Field in the Territory. Takeda is the sole and
exclusive owner of the entire right, title and interest in the Takeda Patents
free of any encumbrance, lien, or claim of ownership by any Third Party.

(c)        To Takeda’s Knowledge, there is no actual or threatened infringement
or misappropriation of the Takeda Intellectual Property by any Person in the
Territory.

(d)        The Takeda Patents are being diligently prosecuted in the Territory
in accordance with Applicable Law.  To Takeda’s Knowledge, the Takeda Patents
have been filed and maintained properly and correctly and all applicable fees
have been paid on or before the due date for payment.

(e)        To Takeda’s Knowledge, each of the Takeda Patents properly identifies
each and every inventor of the claims thereof as determined in accordance with
Applicable Law of the jurisdiction in which such Takeda Patent is issued or such
application is pending.

(f)        To Takeda’s Knowledge, the confidential Takeda Know-How has been kept
confidential or has been disclosed to Third Parties only under terms of
confidentiality.  To the Knowledge of Takeda, no breach of such confidentiality
has been committed by any Third Party.

(g)        The Inventions claimed or disclosed by the Takeda Patents (i) were
not conceived, discovered, developed, or otherwise made in connection with any
research activities funded, in





36

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



whole or in part, by the federal government of the U.S. or any agency thereof,
(ii) are not a “subject invention” as that term is described in 35 U.S.C.
Section 201(f), and (iii) are not otherwise subject to the provisions of the
Bayh-Dole Act.

(h)        Takeda has not been debarred by the FDA, and is not subject to any
such debarment or similar sanction by any other Regulatory Authorities in the
Territory, and neither Takeda nor any of its Affiliates has used, or will
engage, in any capacity, in connection with this Agreement, any Person who
either has been debarred by such a Regulatory Authority, or is the subject of a
conviction described in Section 306 of the FFDCA.  Takeda shall inform Licensee
in writing promptly if it or any Person engaged by Takeda or any of its
Affiliates who is performing activities under this Agreement is debarred or is
the subject of a conviction described in Section 306 of the FFDCA, or if any
action, suit, claim, investigation or legal or administrative proceeding is
pending or, to Takeda’s Knowledge, is threatened, relating to the debarment or
conviction of Takeda or any such Person performing activities hereunder.

(i)         To Takeda’s Knowledge, there are no material claims, judgments, or
settlements against, or amounts with respect thereto, owed by Takeda or any of
its Affiliates to any Third Parties relating to the Takeda Intellectual Property
in the Territory.

(j)         No claim or litigation in the Territory has been brought or, to
Takeda’s Knowledge, threatened by any Person alleging, and Takeda has no
Knowledge of any claim, whether or not asserted: (i) that any of the Takeda
Patents is invalid or unenforceable, (ii) that the Takeda Intellectual Property,
or the disclosing, copying, making, assigning, or licensing of the Takeda
Intellectual Property, violates, infringes, or otherwise conflicts or interferes
with, or would violate, infringe, or otherwise conflict or interfere with, any
intellectual property or proprietary right of any Person; or (iii) related to
the Development of the Product, as of the Effective Date.

(k)        To the extent permissible under Applicable Law, all employees of
Takeda or its Affiliates performing activities under this Agreement shall be
under an obligation to assign all right, title and interest in and to their
inventions and other know-how, whether or not patentable, and intellectual
property rights therein, to Takeda or its Affiliate(s) as the sole owner
thereof.  Licensee shall have no obligation to contribute to any remuneration of
any inventor employed or previously employed by Takeda or any of its Affiliates
in respect of any such inventions, Information and discoveries and intellectual
property rights therein.  Takeda will pay all such remuneration, if any, due to
such inventors with respect to such inventions and other know-how and
intellectual property rights therein.

(l)         In performing its obligations under this Agreement, or any ancillary
agreements (if any), Takeda shall, and shall cause its Affiliates to, comply
with all Applicable Law, including any applicable anti-corruption or
anti-bribery laws or regulation, of any Governmental Authority with jurisdiction
over the activities performed by Takeda or its Affiliates in furtherance of such
obligations.

11.3     Additional Representations, Warranties and Covenants of
Licensee.  Licensee represents and warrants as of the Effective Date and
covenants to Takeda that:





37

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



(a)        Licensee has not been debarred by the FDA, and is not subject to any
such debarment or similar sanction by any other Regulatory Authorities in the
Territory, and neither Licensee nor any of its Affiliates has used, or will
engage, in any capacity, in connection with this Agreement, any Person who
either has been debarred by such a Regulatory Authority, or is the subject of a
conviction described in Section 306 of the FFDCA.  Licensee shall inform Takeda
in writing promptly if it or any Person engaged by Licensee or its Affiliates
who is performing activities under this Agreement is debarred or is the subject
of a conviction described in Section 306 of the FFDCA, or if any action, suit,
claim, investigation or legal or administrative proceeding is pending or, to
Licensee’s Knowledge, is threatened, relating to the debarment or conviction of
Licensee or any such Person performing activities hereunder.

(b)        To the extent permissible under Applicable Law, all employees of
Licensee or its Affiliates performing activities under this Agreement shall be
under an obligation to assign all right, title and interest in and to their
inventions and other know-how, whether or not patentable, and intellectual
property rights therein, to Licensee or its Affiliate(s) as the sole owner
thereof.  Takeda shall have no obligation to contribute to any remuneration of
any inventor employed or previously employed by Licensee or any of its
Affiliates in respect of any such inventions, Information and discoveries and
intellectual property rights therein that are so assigned to Licensee or its
Affiliate(s).  Licensee will pay all such remuneration, if any, due to such
inventors with respect to such inventions and other know-how and intellectual
property rights therein.

(c)        In performing its obligations under this Agreement, or any ancillary
agreements (if any), Licensee shall, and shall cause its Affiliates to, comply
with all Applicable Law, including any applicable anti-corruption or
anti-bribery laws or regulation, of any Governmental Authority with jurisdiction
over the activities performed by Licensee or its Affiliates in furtherance of
such obligations.

11.4     No Other Representations or Warranties.  EXCEPT AS EXPRESSLY SET FORTH
IN THIS ARTICLE 11, THE PARTIES MAKE NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED, WRITTEN OR ORAL, EITHER IN FACT OR
BY OPERATION OF LAW, BY STATUTE OR OTHERWISE, AND EACH PARTY SPECIFICALLY
DISCLAIMS ANY OTHER WARRANTIES, INCLUDING ANY EXPRESS OR IMPLIED WARRANTY OF
QUALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT OR AS TO THE VALIDITY OF ANY PATENTS IN THE TERRITORY.

11.5     Research Material.  SUBJECT TO THE EXPRESS TERMS OF THIS AGREEMENT,
LICENSEE ACKNOWLEDGES AND AGREES THAT THE EXISTING RESEARCH MATERIAL AND THE [
]* PROVIDED TO LICENSEE BY OR ON BEHALF OF TAKEDA OR ANY OF ITS AFFILIATES IN
CONNECTION WITH THIS AGREEMENT ARE EXPERIMENTAL IN NATURE AND MAY HAVE UNKNOWN
CHARACTERISTICS.  LICENSEE SHALL USE PRUDENCE AND REASONABLE CARE IN THE USE,
HANDLING, STORAGE, TRANSPORTATION, DISPOSITION, AND CONTAINMENT OF THE EXISTING
RESEARCH MATERIAL AND THE [ ]*.  EXCEPT AS OTHERWISE EXPRESSLY SET FORTH HEREIN,
WITHOUT LIMITING THE FOREGOING, THE EXISTING RESEARCH MATERIAL AND THE [ ]* IS
MADE AVAILABLE ON AN “AS-IS” BASIS, WITHOUT WARRANTY WITH RESPECT TO
COMPLETENESS, COMPLIANCE





38

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



WITH REGULATORY STANDARDS OR REGULATIONS OR FITNESS FOR A PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE EXISTING RESEARCH MATERIAL OR THE [ ]* WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY,
OR ANY OTHER KIND OF WARRANTY WHETHER EXPRESS OR IMPLIED.

ARTICLE 12 –  CONFIDENTIALITY

12.1     Nondisclosure.  Each Party agrees that, during the Term and for a
period of [ ]* thereafter, a Party (the “Receiving Party”) receiving
Confidential Information of the other Party (the “Disclosing Party”) shall (a)
maintain in confidence such Confidential Information using not less than the
efforts such Receiving Party uses to maintain in confidence its own confidential
or proprietary information of similar kind and value, (b) not disclose such
Confidential Information to any Third Party without the prior written consent of
the Disclosing Party, except for disclosures expressly permitted below, and (c)
not use such Confidential Information for any purpose except those permitted by
this Agreement (it being understood that this Section 12.1 shall not create or
imply any rights or licenses not expressly granted under this
Agreement).  Notwithstanding anything to the contrary in the foregoing, the
obligations of confidentiality and non-use with respect to any trade secret (to
the extent understood by a Party to be a trade secret) within such Confidential
Information shall survive such [ ]* period for so long as such Confidential
Information remains protected as a trade secret under Applicable Law.

12.2     Exceptions.  The obligations in Section 12.1 shall not apply with
respect to any portion of the Confidential Information that the Receiving Party
can show by competent evidence:

(a)        is publicly disclosed by the Disclosing Party or any of its
Affiliates, either before or after it is disclosed to the Receiving Party
hereunder;

(b)        is known to the Receiving Party or any of its Affiliates, without any
obligation to keep it confidential or any restriction on its use, prior to
disclosure by the Disclosing Party;

(c)        is subsequently disclosed to the Receiving Party or any of its
Affiliates on a non-confidential basis by a Third Party that, to the Receiving
Party’s Knowledge, is not bound by a similar duty of confidentiality or
restriction on its use;

(d)        is now, or hereafter becomes, through no act or failure to act on the
part of the Receiving Party or any of its Affiliates, generally known or
available, either before or after it is disclosed to the Receiving Party;

(e)        is independently discovered or developed by or on behalf of the
Receiving Party or any of its Affiliates without the use of or access to
Confidential Information belonging to the Disclosing Party; or

(f)        is the subject of written permission to disclose provided by the
Disclosing Party.





39

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



12.3     Authorized Disclosure.  The Receiving Party may disclose Confidential
Information belonging to the Disclosing Party only to the extent such disclosure
is reasonably necessary in the following instances:

(a)        filing or prosecuting Patents as permitted by this Agreement;

(b)        filing Regulatory Materials in order to obtain or maintain Regulatory
Approvals;

(c)        prosecuting or defending litigation, including responding to a
subpoena in a Third Party litigation;

(d)        complying with Applicable Law or regulations or court or
administrative orders;

(e)        to its Affiliates, licensees, prospective licensees, Sublicensees or
prospective Sublicensees, subcontractors or prospective subcontractors, payors,
consultants, agents and advisors on a “need-to-know” basis in order for the
Receiving Party to exercise its rights or fulfill its obligations under this
Agreement, each of whom prior to disclosure must be bound by obligations of
confidentiality and restrictions on use of such Confidential Information that
are no less restrictive (except for the duration of such restrictions, which
shall be no less than five (5) years) than those set forth in this Article 12;
provided, however, that, in each of the above situations, the Receiving Party
shall remain responsible for any failure by any Person who receives Confidential
Information pursuant to this Section 12.3(e) to treat such Confidential
Information as required under this Article 12; or

(f)        to its actual or prospective lenders, investors, acquirers,
merger-partners, and to any investment advisors, each of whom prior to
disclosure must be bound by obligations of confidentiality and restrictions on
use of such Confidential Information that are no less restrictive than those set
forth in this Article 12 (except for the duration of such restrictions which
shall be no less than five (5) years solely in the case of Confidential
Information that consists of the existence of this Agreement and the terms
hereof, if and only if the Receiving Party uses reasonable efforts to obtain a
term of such obligations equal to that herein); provided, however, that, in each
of the above situations, the Receiving Party shall remain responsible for any
failure by any Person who receives Confidential Information pursuant to this
Section 12.3(f) to treat such Confidential Information as required under this
Article 12.

(g)        If and whenever any Confidential Information is disclosed in
accordance with this Section 12.3, such disclosure shall not cause any such
information to cease to be Confidential Information except to the extent that
such disclosure results in a public disclosure of such information (other than
by breach of this Agreement).  Notwithstanding the foregoing, in the event a
Party is required to make a disclosure of the other Party’s Confidential
Information pursuant to clauses (a) through (d) of this Section 12.3, it shall,
except where impracticable, give reasonable advance notice to the other Party of
such disclosure and use not less than the same efforts to secure confidential
treatment of such information as it would to protect its own confidential
information from disclosure and shall be jointly and severally liable for any
breach of this Article 12 by such Person.





40

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



 

12.4     Terms of this Agreement.  The Parties acknowledge that this Agreement
and all of the respective terms of this Agreement shall be treated as
Confidential Information of both Parties.

12.5     Publicity.  Each Party agrees not to issue any press release or other
public statement disclosing the execution of this Agreement and any other
information relating to this Agreement or the transactions contemplated hereby
without the prior written consent of the other Party, not to be unreasonably
withheld, conditioned or delayed.  Notwithstanding the foregoing, disclosures
(including press releases or public statements) required by Applicable Law or
regulations or court or administrative orders shall not be prohibited by this
Section 12.5 if such disclosures are subject to Section 12.3(d) above, and
disclosures (including press releases or public statements) required to comply
with a Party’s disclosure obligations under applicable securities laws, the
rules and regulations of the Securities and Exchange Commission or the national
securities exchange in which a Party’s equity securities may be listed for
trading shall not be prohibited by this Section 12.5 but shall be subject to
Section 12.6.

12.6     Securities Filings.  Notwithstanding anything to the contrary in this
Article 12, in the event either Party proposes to file with the Securities and
Exchange Commission or the securities regulators of any state or other
jurisdiction a registration statement or any other disclosure document that
describes or refers to the terms and conditions of this Agreement or any related
agreements between the Parties, such Party shall notify the other Party of such
intention and shall provide the other Party with a copy of relevant portions of
the proposed filing promptly (and in any event, at least five (5) Business Days
(or such shorter time to meet any filing deadline where it is not practical to
provide the other Party with such notice) prior to such filing (and any
revisions to such portions of the proposed filing a reasonable time prior to the
filing thereof), including any exhibits thereto that refer to the other Party or
the terms and conditions of this Agreement or any related agreements between the
Parties; provided, however, that if such Party proposes to file this Agreement
as an exhibit to any such filing and to request confidential treatment for
portions of this Agreement in connection with any such filing, then such Party
shall provide the other Party with a copy of the relevant portions of the
proposed filing at least ten (10) Business Days prior to such filing.  The Party
making such filing shall cooperate in good faith with the other Party to seek
confidential treatment of the terms and conditions of this Agreement or any
related agreements between the Parties that the other Party requests to be kept
confidential or otherwise afforded confidential treatment and for which
confidential treatment is available under applicable securities laws, rules and
regulations, and shall only disclose Confidential Information that it is
reasonably advised by legal counsel is legally required to be disclosed.  No
such notice shall be required if the description of or reference to this
Agreement or a related agreement between the Parties contained in the proposed
filing has been included in any previous filing made by the either Party in
accordance with this Section 12.6 or otherwise approved by the other Party or
disclosed in a prior press release by the Parties or other prior public
disclosure made by a Party in accordance with the terms of this Article 12.

12.7     Publication.  Neither Party shall submit for publication or
presentation, or publish or present, any academic, scientific or medical
abstract, publication or presentation disclosing the Takeda Know-How (other than
Information or Inventions with respect to the Compound or any Product) or Joint
Know-How that relates solely to the Compound or the Products or any Joint
Inventions without first submitting such proposed abstract, publication or
presentation to the other





41

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Party, and complying with the provisions set forth below in this Section
12.7.  Written copies of any proposed publication or presentation required to be
submitted by a Party hereunder shall be submitted to the other Party no later
than forty-five (45) days before submission for publication or presentation (the
“Review Period”). The other Party shall provide its comments with respect to
such publications and presentations within thirty (30) days following its
receipt of such written copy. The Review Period may be extended for an
additional thirty (30) days in the event the other Party can, within ten (10)
days following receipt of the written copy, demonstrate reasonable need for such
extension including for the preparation and filing of patent applications.  All
publications relating to the use of the Compound and/or a Product in the Field
by a Party shall be prepared, presented and/or published in accordance with
pharmaceutical industry accepted guidelines including: (a) International
Committee of Medical Journal Editors (ICMJE) guidelines, (b) Uniform
Requirements for Manuscripts Submitted to Biomedical Journals: Writing and
Editing for Biomedical Publication, (c) Pharmaceutical Research and
Manufacturers of America (PhRMA) guidelines, and (d) Principles on Conduct of
Clinical Trials.

12.8     Equitable Relief.  Given the nature of the Confidential Information and
the competitive damage that could result to a Party upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article 12.  In addition to all other remedies, a Party shall be
entitled to seek specific performance and injunctive and other equitable relief
as a remedy for any breach or threatened breach of this Article 12.

ARTICLE 13 – TERM AND TERMINATION

13.1     Term.  This Agreement shall become effective as of the Effective Date
and shall continue in full force and effect until the expiration of this
Agreement as described in this Section 13.1, unless earlier terminated pursuant
to this Article 13 (the “Term”).  This Agreement shall expire as follows:

(a)        on a country-by-country and Product-by-Product basis, upon the
expiration of the Royalty Term with respect to each Product in each country in
the Territory, as applicable; or

(b)        in its entirety, upon the expiration of the Royalty Term with respect
to the last Product Commercialized in the last country in the Territory.

Upon expiration of this Agreement pursuant to Section 13.1(a) with respect to a
Product in a country of the Territory, subject to the terms and conditions of
this Agreement and except to the extent any rights are granted to or retained by
Takeda pursuant to Article 8, Licensee will have a perpetual, irrevocable,
exclusive, fully-paid and royalty-free license, with the right to grant
sublicenses, under the Takeda Intellectual Property and Takeda’s rights to the
Joint Intellectual Property to Exploit such Product in the Field in such country
of the Territory.  Upon expiration of this Agreement in its entirety pursuant to
Section 13.1(b), subject to the terms and conditions of this Agreement and
except to the extent any rights are granted to or retained by Takeda pursuant to
Article 8, Licensee will have a perpetual, irrevocable, exclusive, fully-paid
and royalty-free license, with the right to grant sublicenses, under the Takeda
Intellectual Property and Takeda’s rights to the Joint Intellectual Property to
Exploit any and all Products in the Field in all countries in the Territory.





42

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



13.2     Termination for Material Breach.

(a)        Either Party (the “Non-Breaching Party”) may terminate this Agreement
in its entirety in the event the other Party (the “Breaching Party”) has
materially breached this Agreement, and such material breach has not been cured
within [ ]* (other than any breach for failure to pay, which shall be [ ]*)
after receipt of written notice of such breach by the Breaching Party from the
Non-Breaching Party (the “Cure Period”).  The written notice describing the
alleged material breach shall provide sufficient detail to put the Breaching
Party on notice of such material breach. Any termination of this Agreement
pursuant to this Section 13.2(a) shall become effective at the end of the Cure
Period, unless the Breaching Party has cured any such material breach prior to
the expiration of such Cure Period, or unless such allegedly breaching Party
disputes such breach in accordance with Section 13.2(b).  The right of either
Party to terminate this Agreement as provided in this Section 13.2(a) shall not
be affected in any way by such Party’s waiver of or failure to take action with
respect to any previous breach under this Agreement.

(b)        If the Parties reasonably and in good faith disagree as to whether
there has been a material breach, including whether such breach was material,
the Party that disputes whether there has been a material breach may contest the
allegation in accordance with Article 14.  Notwithstanding anything to the
contrary contained in Section 13.2(a), the Cure Period for any Dispute shall run
from the date that written notice was first provided to the Breaching Party by
the Non-Breaching Party through the resolution of such Dispute pursuant to
Article 14, and it is understood and acknowledged that, during the pendency of a
Dispute pursuant to this Section 13.2(b), all of the terms and conditions of
this Agreement shall remain in effect, and the Parties shall continue to perform
all of their respective obligations under this Agreement.

13.3     Termination by Licensee.  Licensee shall have the right to terminate
this Agreement for any or no reason upon providing [ ]* prior written notice to
Takeda.  Notwithstanding the foregoing, in the event that Licensee provides such
a notice of termination, Takeda may, in its sole discretion, reduce the
applicable notice period set forth above by providing written notice thereof to
Licensee.

13.4     Termination for Patent Challenge.  Takeda may terminate this entire
Agreement at any time upon written notice to Licensee, if Licensee, or any of
Licensee’s Affiliates, or its or their Sublicensees, directly, or indirectly
through assistance granted to a Third Party, commences any interference or
opposition proceeding, challenges the validity or enforceability of, or opposes
any extension of or the grant of a supplementary protection certificate with
respect to (a “Patent Proceeding”) any Takeda Patent or any other Patent
Controlled by Takeda that claims or discloses the composition of matter or the
method of making or using the Compound or any Product anywhere in the Territory
except for a country in the Territory in which this Agreement has been
terminated prior to the commencement of any such Patent Proceeding.  However,
Takeda’s right to terminate this Agreement under this Section 13.4 shall not
apply to any Affiliate of Licensee that first becomes an Affiliate of Licensee
after the Effective Date of this Agreement in connection with a merger or
acquisition event, or any Sublicensee, where such Affiliate or Sublicensee was
undertaking activities in connection with a Legal Proceeding prior to such
merger or acquisition event or the grant of such sublicense, provided such
Affiliate or Sublicensee promptly ceases all activities in the furtherance of
such Patent Proceeding and withdraws or terminates with prejudice





43

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



 

any such Patent Proceeding within [ ]* days of such merger or acquisition event
or grant of sublicense.

13.5     Termination for Insolvency.

(a)        Either Party may terminate this Agreement in its entirety upon
providing written notice to the other Party on or after the time that such other
Party makes a general assignment for the benefit of creditors, files an
insolvency petition in bankruptcy, petitions for or acquiesces in the
appointment of any receiver, trustee or similar officer to liquidate or conserve
its business or any substantial part of its assets, commences under the laws of
any jurisdiction any proceeding involving its insolvency, bankruptcy,
reorganization, adjustment of debt, dissolution, liquidation or any other
similar proceeding for the release of financially distressed debtors, or becomes
a party to any proceeding or action of the type described above, and such
proceeding or action remains un-dismissed or un-stayed for a period of more than
sixty (60) days.

(b)        All rights and licenses granted under or pursuant to this Agreement
are, and shall otherwise be deemed to be, for purposes of Section 365(n) of
Title 11 of the United States Code and other similar laws in any other
jurisdiction outside of the Territory (collectively, the “Bankruptcy Laws”),
licenses of rights to “intellectual property” as defined under the Bankruptcy
Laws.  If a case is commenced during the Term by or against a Party under
Bankruptcy Laws then, unless and until this Agreement is rejected as provided
pursuant to such Bankruptcy Laws, such Party (in any capacity, including
debtor-in-possession) and its successors and assigns (including a Title 11
trustee) shall perform all of the obligations in this Agreement intended to be
performed by such Party.  If a case is commenced during the Term by or against a
Party under the Bankruptcy Laws, this Agreement is rejected as provided for
under the Bankruptcy Laws, and the non-bankrupt Party elects to retain its
rights hereunder as provided for under the Bankruptcy Laws, then the Party
subject to such case under the Bankruptcy Laws (in any capacity, including
debtor-in-possession) and its successors and assigns (including a Title 11
trustee), shall provide to the non-bankrupt Party copies of all Patents and
Information necessary for the non-bankrupt Party to prosecute, maintain and
enjoy its rights under the terms of this Agreement.  All rights, powers and
remedies of the non-bankrupt Party as provided herein are in addition to and not
in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including the Bankruptcy Laws) in the
event of the commencement of a case by or against a Party under the Bankruptcy
Laws.  In particular, it is the intention and understanding of the Parties to
this Agreement that the rights granted to the Parties under this Section 13.5
are essential to the Parties’ respective businesses and the Parties acknowledge
that damages are not an adequate remedy.

13.6     Effects of Termination.  All of the following effects of termination
are in addition to the other rights and remedies that may be available to either
of the Parties under this Agreement and shall not be construed to limit any such
rights or remedies.  Upon the termination of this Agreement (other than as a
result of the expiration of the Term pursuant to Section 13.1):

(a)        Notwithstanding anything contained in this Agreement to the contrary,
all rights and licenses granted herein to Licensee shall terminate and Licensee
shall cease any and all Development and Commercialization activities with
respect to the Compound and the Products;





44

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



(b)        Except as otherwise expressly set forth in this Agreement, all
payment and other obligations hereunder shall terminate, other than those that
are accrued and unpaid as of the effective date of such termination;

(c)        Takeda shall thereafter have all rights, on a fully paid-up and
royalty-free basis, previously licensed to Licensee hereunder;

(d)        Subject to Section 13.6(j), upon the termination of this Agreement
(other than any termination of this Agreement by Licensee pursuant to Section
13.2 or Section 13.5), Licensee hereby grants to Takeda, effective as of the
effective date of such termination, an exclusive (even as to Licensee),
transferable, fully paid-up, royalty-free, license with the right to sublicense
through multiple tiers in the Field in the Territory, under the Subject Licensee
Intellectual Property and Licensee’s rights in the Joint Intellectual Property,
to Exploit the Compound and the Products in the Field in the Territory; and upon
termination, Licensee shall provide Takeda with a listing of all Subject
Licensee Patents subject to this obligation.  Notwithstanding anything express
or implied in this Agreement to the contrary, for purposes of this Section
13.6(d) and Section 13.6(j), the Subject Licensee Intellectual Property shall
not include any Licensee Intellectual Property that, pursuant to any license
agreement between Licensee or any of its Affiliates and a Third Party that
provides Licensee or any of its Affiliates with in-licenses of any intellectual
property rights from such Third Party, would require any of Licensee or its
Affiliates to make any payment or payments to such Third Party at any time and
from time to time from and after the effective date of termination of this
Agreement in connection with the Exploitation of the Compound or any Product in
the Field in the Territory, unless and until Licensee and Takeda shall have
entered into a written agreement agreeing that (1) such Licensee Intellectual
Property shall be included in the Subject Licensee Intellectual Property and (2)
Takeda shall make payment to Licensee or such Third Party of all of such payment
or payments to which such Third Party is entitled from Licensee or any of its
Affiliates;

(e)        Licensee shall in good faith coordinate the wind-down of Licensee’s
efforts under this Agreement, and Licensee, as soon as reasonably practical
after the effective date of such termination, shall provide to Takeda, as
applicable and to the extent permitted under any applicable Third Party contract
(i) any Information, including copies of all Clinical Trial data and results,
and the like developed by or for the benefit of Licensee relating to the
Compound or any Product and any unused Research Material, and (ii) other
documents to the extent relating to the Compound or any Product that are
necessary in the continued Development, Commercialization or Manufacture of the
Compound or any Product (including material documents and agreements relating to
the sourcing and Manufacture of a Product for sale, promotion, distribution, or
use of the Compound or any Product).  Licensee shall cooperate with Takeda to
provide a transfer of such material Information and documents.  At Takeda’s
request, Licensee shall assign to Takeda any and all agreements to which
Licensee, or any of its Affiliates, and a Third Party are parties, and that
govern the Development, Commercialization or Manufacturing activities conducted
in connection with the Compound or any Product prior to such termination, or if
such assignment is not permitted under the relevant agreement, (A) grant to
Takeda other rights to provide to Takeda the benefit of such non-assignable
agreement, at Takeda’s expense, to the extent permitted under the terms of such
non-assignable agreement; or (B) to the extent not permitted under the terms of
such non-assignable agreement, the Parties shall discuss in good faith an
alternative solution to enable





45

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Takeda to receive, at Takeda’s expense, the benefit of the terms of such
non-assignable agreement.  All costs and expenses incurred by Licensee in
connection with Licensee’s activities under this Section 13.6(e), Section
13.6(g) or Section 13.6(h) shall be borne or reimbursed by Takeda; provided,
however, that notwithstanding the foregoing, (1) if Takeda terminates this
Agreement pursuant to Section 13.2 or 13.4, then all costs and expenses incurred
by Takeda or Licensee in connection with any activities contemplated by this
Section 13.6 shall be borne or reimbursed by Licensee, and (2) if Licensee
terminates this Agreement pursuant to Section 13.3, then all costs and expenses
incurred by each Party in connection with any activities contemplated by this
Section 13.6 shall be borne by such Party;

(f)        Subject to the payment of all amounts required under Section 13.6(b)
above, Licensee shall have the right to sell or otherwise dispose of any
inventory of the Products on hand at the time of such termination or in the
process of Manufacturing; provided, however, Licensee shall, at Takeda’s
election, either destroy or return to Takeda any Products that have not been
sold or used within [ ]* months following such termination;

(g)        Licensee shall transfer and assign to Takeda any and all Regulatory
Materials directly and solely related to the Compound and the Products,
including Product INDs and Product NDAs and, upon Takeda’s request, shall make
available to Takeda any other relevant information reasonably related to such
Regulatory Materials including inspection reports developed by Licensee with
respect to any Third Party who is conducting Development, Manufacturing or
Commercialization activities on Licensee’s behalf;

(h)        Takeda shall have the right (but not the obligation) to assume all
prosecution, maintenance, and enforcement activities under Article 10 with
respect to Takeda Patents and Joint Patents at Takeda’s sole cost and expense.
Licensee shall cooperate with Takeda and provide Takeda with reasonable
assistance and cooperation with the prosecution, maintenance, and enforcement
activities with respect to Takeda Patents and Joint Patents;

(i)         The provisions in Section 2.4(d) shall apply in the case of a
termination of this Agreement pursuant to Section 13.2, Section 13.3 or Section
13.5;

(j)         If (A) a license is granted to Takeda pursuant to Section 13.6(d),
other than due to Takeda’s termination of this Agreement pursuant to Section
13.4, and (B) Licensee has achieved Completion of a Phase 1 Clinical Trial for a
Product prior to the date it delivers notice of termination to Takeda, then in
addition to the other provisions of this Section 13.6:

(i)         Takeda shall owe to Licensee one-time milestone payments upon the
first achievement of each of the events set forth below with respect to the
first Product containing the Compound to achieve such event (but only if the
event had not yet been achieved prior to the effective date of such
termination).  Takeda shall promptly notify Licensee in writing following the
achievement of each milestone event.  Thereafter, Licensee shall submit to
Takeda an invoice for the corresponding milestone payment set forth below.
Within [ ]* days following Takeda’s receipt of any such invoice, Takeda shall
remit the applicable milestone payment to Licensee.  Each milestone payment by
Takeda pursuant to this Section 13.6(j)(i) shall be payable only once,
regardless of the number of times that such milestone event is achieved for the
Product.  All





46

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



payment amounts listed are in U.S. Dollars.  The total maximum amount payable to
Licensee under this Section 13.6(j)(i) is [ ]*.

 

 

 

Development Milestones.

    

 

 

 

 

Milestone Event

 

Payment Amount

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

(ii)       Takeda shall owe to Licensee one-time milestone payments upon the
first achievement of each of the events set forth below (but only if the event
had not yet been achieved prior to the effective date of such
termination).  Takeda shall promptly notify Licensee in writing following the
achievement of each milestone event.  Thereafter, Licensee shall submit to
Takeda an invoice for the corresponding milestone payment set forth below.
Within ninety (90) days following the Calendar Year during which the applicable
milestone event was met (but only if the event had not yet been achieved prior
to the effective date of such termination), Takeda shall remit the applicable
milestone payment to Licensee.  Each milestone payment by Takeda pursuant to
this Section 13.6(j)(ii) shall be payable only once, regardless of the number of
times that such milestone event is achieved.  All payment amounts listed are in
U.S. Dollars.  The total maximum amount payable to Takeda under this Section
13.6(j)(ii) is [ ]*.

 

 

 

Sales Milestones.

    

 

 

 

 

Milestone Event Payment Amount

 

 

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

(iii)      Subject to Subsections (iv), (v) and (vi) of this Section 13.6(j),
and during the applicable Royalty Term, Takeda shall pay to Licensee a running
royalty on aggregate Net Sales of each Product in the Territory (calculated on a
Product-by-Product basis) during each Calendar Year as further consideration for
the rights granted hereunder as set forth below:

 

 

 

Annual Net Sales Rates

    

 

 

 

 

[ ]*

 

[ ]*

 

 

 

[ ]*

 

[ ]*

 

Solely for purposes of this Section 13.6(j)(iii), Section 13.6(j)(iv) and
Section 13.6(j)(v), the definition of the term Royalty Term is hereby modified
so that the reference in clause (a) of such





47

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



definition to the words “Takeda Patent” is hereby replaced with the words
“Takeda Patent or Subject Licensee Patent”.  In addition, for purposes of this
Section 13.6(j), Subject Licensee Patent(s) shall not include any Licensee
Patent(s) that is or are not included in Subject Licensee Intellectual Property
pursuant to, and in accordance with, Section 13.6(d).

(iv)       Royalties under Section 13.6(j)(iii) shall be payable on Net Sales
until the expiration of the Royalty Term in each country (at which time sales in
such country shall be excluded from all calculations of aggregate Net Sales
hereunder) on a Product-by-Product and country-by-country basis beginning upon
the First Commercial Sale of the applicable Product in such country in the
Territory.

(v)        The royalty rate set forth in Section 13.6(j)(iii) for Net Sales of a
particular Product in a particular country (after any previous reduction(s), if
any, made pursuant to the next sentence of this Section 13.6(j)(v)) shall be
reduced, on a Product-by-Product and country-by-country basis by: (i) [ ]* at
the end of the first to occur Calendar Quarter during which either (a) the last
to expire Valid Claim in a Takeda Patent or Subject Licensee Patent Covering the
composition or use of such Product in such country expires or has expired and
all applicable Regulatory Exclusivity for such Product in such country expires
or has expired; or (b) the Generic Competition Percentage in such country of the
Territory is greater than or equal to [ ]* and less than [ ]*; and (ii) [ ]* at
the end of the first to occur Calendar Quarter during which the Generic
Competition Percentage in such country of the Territory is greater than or equal
to [ ]*.  In addition, with respect to any Product being Commercialized in the
U.S. during the applicable Royalty Term, (a) following expiration of the last to
expire Valid Claim in a Takeda Patent or Subject Licensee Patent published in
the FDA’s Orange Book, the royalty rate for such Product set forth in Section
13.6(j)(iii) for Net Sales in the U.S. (after any previous reduction(s), if any,
made pursuant to this sentence or the first sentence of this Section 13.6(j)(v))
shall be reduced by [ ]* of such royalty rate until the end of such applicable
Royalty Term; and (b) following expiration of the last to expire Valid Claim in
a Takeda Patent or Subject Licensee Patent in the U.S. not published in the
FDA’s Orange Book, the royalty rate for such Product set forth in Section
13.6(j)(iii) for Net Sales in the U.S. (after any previous reduction(s), if any,
made pursuant to this sentence or the first sentence of this Section 13.6(j)(v))
shall be reduced by [ ]* of such royalty rate until the end of such
applicable  Royalty Term. Notwithstanding anything contained in this Agreement
to the contrary, none of the reductions to royalties provided in this Section
13.6(j)(v) shall, individually or in the aggregate, reduce the royalties payable
with respect to Net Sales of any Product sold by Takeda, its Affiliates, its
licensees and its and their Sublicensees in any country during the applicable
Royalty Term by more than [ ]* of the royalties otherwise owed to Licensee
pursuant to Section 13.6(j)(iii).

(vi)       If Takeda is required to pay royalties to Licensee pursuant to
Section 13.6(j)(iii), then all of the provisions of Sections 7.7 –7.12 shall
also be applicable with respect to such royalties required to be paid by Takeda
to Licensee pursuant to Section 13.6(j)(iii), except that any reference in
Sections 7.7-7.12 to Licensee shall be deemed to be a reference to Takeda and
any reference in Sections 7.7-7.12 to Takeda shall be deemed to be a reference
to Licensee.

(vii)     For the avoidance of doubt, if this Agreement is terminated other than
by Licensee pursuant to Section 13.3 above or Licensee has not achieved
Completion of a Phase 1





48

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Clinical Trial for a Product prior to the date it delivers notice of termination
to Takeda, then Takeda shall not owe any amounts set forth in this Section
13.6(j) to Licensee.

13.7     Remedies.  Notwithstanding anything to the contrary in this Agreement,
except as otherwise set forth in this Agreement, termination or expiration of
this Agreement shall not relieve the Parties of any liability or obligation
which accrued hereunder prior to the effective date of such termination or
expiration, nor prejudice either Party’s right to obtain performance of any
obligation.  Each Party shall be free, pursuant to Article 14, to seek, without
restriction as to the number of times it may seek, damages, expenses and
remedies that may be available to it under Applicable Law or in equity and shall
be entitled to offset the amount of any damages and expenses obtained against
the other Party in a final determination under Section 14.3, against any amounts
otherwise due to such other Party under this Agreement.

13.8     Survival.  The following provisions shall survive any expiration or
termination of this Agreement for the period of time specified therein (or, if
no such period is specified, indefinitely): Articles 1, 7 (but only to the
extent relating to milestone events occurring on or prior to the date of
expiration or termination, or only with respect to royalties owed, if any, on
Products sold prior to the date of expiration or termination, or sold after such
termination to the extent expressly permitted under this Agreement), 12, 13, 14,
15 and 16 and Sections 2.4(d), 2.5, 10.1, 10.2 (with respect to any disclosure
obligations that arise on or prior to expiration or termination), 10.3(c) (with
respect to Licensee’s obligation to notify Takeda of Licensee’s decision to
abandon or not maintain Joint Patents), 10.3(d)(ii), 10.3(d)(iii) and 10.5(d)
(to the extent any suit or action under that section is still pending upon
expiration or termination).

ARTICLE 14 – DISPUTE RESOLUTION

14.1     Exclusive Dispute Resolution Mechanism.  The Parties agree that the
procedures set forth in this Article 14 shall be the exclusive mechanism for
resolving any dispute, controversy, or claim between the Parties arising out of
or relating to this Agreement, including the breach, termination or validity
thereof, and the Parties’ rights and obligations hereunder (each, a “Dispute”,
and collectively, the “Disputes”) which are not resolved through good faith
negotiation between the Parties.

14.2     Resolution by Executive Officers.  Except as otherwise provided in this
Section 14.2, in the event of any Dispute, the Parties shall first attempt in
good faith to resolve such Dispute by negotiation and consultation between
themselves.  In the event that such Dispute is not resolved on an informal basis
within [ ]* Business Days after receipt of written notice of such Dispute by a
Party, either Party may, by written notice to the other Party, refer the Dispute
to the Executive Officers (or their designees) for attempted resolution by good
faith negotiation for a period of [ ]* days after such notice is received (the
“Resolution Period”).  Each Party may, in its sole discretion, seek resolution
of any Dispute that is not resolved within the Resolution Period in accordance
with Section 14.3; provided, however, that except as set forth in Sections 14.4
and 14.5, neither Party shall seek resolution of any Dispute in accordance with
Section 14.3 unless such Dispute has been referred to the Executive Officers
under this Section 14.2 and the Resolution Period with respect to such Dispute
has expired.





49

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



14.3     Alternative Dispute Resolution.  The Parties desire that any Dispute be
resolved in an efficient, speedy, and economical manner via an alternative
dispute resolution process.  To achieve that end, any Dispute the Parties are
unable to resolve informally, or pursuant to Section 14.2 above, shall be
resolved by arbitration pursuant to the Alternative Dispute Resolution
provisions set forth on Exhibit E, the result of which shall be binding upon the
Parties.  The Parties shall have the right to be represented by counsel in such
proceeding.

14.4     Preliminary Injunctions.  Notwithstanding anything in this Agreement to
the contrary, a Party may seek a temporary restraining order and/or a
preliminary injunction from any court of competent jurisdiction in order to
prevent immediate and irreparable injury, loss, or damage on a provisional basis
prior to the decision of the Panel on the ultimate merits of the Dispute.

14.5     Patent and Trademark Disputes.  Notwithstanding anything in this
Agreement to the contrary, any and all issues regarding the scope, construction,
validity, and enforceability of any Patent or trademark relating to the Product
that is the subject of this Agreement shall be determined in a court or other
tribunal, as the case may be, of competent jurisdiction under the applicable
patent or trademark laws of the country in which such Patent or trademark rights
were granted or arose.

14.6     Payment Tolling.  During the pendency of any Dispute resolution
proceeding between the Parties under this Article 14, the obligation to make any
payment under this Agreement from one Party to the other Party, which payment is
the subject, in whole or in part, of a proceeding under this Article 14, shall
be tolled until the final outcome of such Dispute has been established.

14.7     Confidentiality.  Any activities conducted under this Article 14,
including any proceedings and decisions under Section 14.3, shall be deemed
Confidential Information of each of the Parties, and shall be subject to Article
12.

ARTICLE 15 – INDEMNIFICATION

15.1     Indemnification by Licensee.  Subject to, and upon, the terms,
conditions and limitations set forth in this Article 15, Licensee hereby agrees
to defend, indemnify and hold harmless Takeda and its Affiliates, and each of
their respective directors, officers, employees, agents and representatives
(each, a “Takeda Indemnitee”) from and against any and all claims, suits,
actions, demands, liabilities, expenses and/or losses, including reasonable
legal expense and attorneys’ fees (collectively, the “Losses”), to which any
Takeda Indemnitee may become subject as a result of any claim, demand, action or
other proceeding by any Third Party (each, a “Claim”) to the extent such Losses
arise directly or indirectly out of: (a) the practice by Licensee or any of its
Affiliates of any license granted to it under Article 2; (b) the use, handling,
storage, sale or other disposition of the Existing Research Material, the [ ]*,
the Compound or any Product by Licensee, any of its Affiliates or any of its
Sublicensees or Subcontractors, including any use of the Existing Research
Material, the [ ]*, the Compound or any Product by Licensee or any of its
Affiliates, Sublicensees or Subcontractors for Development and Commercialization
or other Exploitation; (c) the breach by Licensee of any warranty,
representation, covenant or agreement made by Licensee in this Agreement; (d)
the alleged or actual negligence, gross negligence or willful misconduct
(including to the extent such negligence, gross negligence or willful misconduct
gives rise to Product Liabilities under any legal theory) of Licensee, any of
its Affiliates or any of its Sublicensees or





50

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Subcontractors, or any officer, director, employee, agent or representative
thereof; or (e) the [ ]* Agreement, if any, and the use, handling, storage, sale
or other disposition of the Compound or any Information produced in connection
with the [ ]* Agreement, by Licensee, any of its Affiliates or any of its
Sublicensees or Subcontractors, including any use of the Compound or any such
Information by Licensee or any of its Affiliates, Sublicensees or Subcontractors
for Development and Commercialization or other Exploitation; except, with
respect to each of subsections (a) through (e) above, to the extent such Losses
arise directly or indirectly from (i) the negligence, gross negligence or
willful misconduct of any Takeda Indemnitee or (ii) the breach by Takeda of any
warranty, representation, covenant or agreement made by Takeda in this
Agreement.

15.2     Indemnification by Takeda.  Subject to, and upon, the terms, conditions
and limitations set forth in this Article 15, Takeda hereby agrees to defend,
indemnify and hold harmless Licensee and its Affiliates and each of their
respective directors, officers, employees, agents and representatives (each, a
“Licensee Indemnitee”) from and against any and all Losses to which any Licensee
Indemnitee may become subject as a result of any Claim to the extent such Losses
arise directly or indirectly out of: (a) the practice by Takeda or any of its
Affiliates or Sublicensees of any rights licensed to Takeda under Section
13.6(d) or Article 2 (except for any Losses arising directly or indirectly out
of or otherwise relating to the Existing Research Material, the [ ]*, the
Compound produced in connection with the [ ]* Agreement or any Information
produced in connection with the [ ]* Agreement, unless and to the extent that
Takeda is required to indemnify for any of such Losses due to a breach of
covenant under clause (c) below); (b) the use, handling, storage, sale or other
disposition of the Compound or any Product by Takeda or any of its Affiliates,
Third Party licensees, Sublicensees or Subcontractors, including any use of the
Compound or any Product by Takeda or any of its Affiliates, Third Party
licensees, Sublicensees or Subcontractors for Development and Commercialization
or other Exploitation after the Term under Section 13.6(d); (c) the breach by
Takeda of any warranty, representation, covenant or agreement made by Takeda in
this Agreement; or (d) the alleged or actual negligence, gross negligence or
willful misconduct (including to the extent such negligence, gross negligence or
willful misconduct gives rise to Product Liabilities under any legal theory) of
Takeda or any of its Affiliates, Takeda’s licensees (other than Licensee or any
of its Affiliates, or any of its or their Sublicensees or Subcontractors),
Takeda’s Sublicensees or Takeda’s Subcontractors, or any officer, director,
employee, agent or representative thereof; except, with respect to each of
subsections (a) through (d) above, to the extent such Losses arise directly or
indirectly from (i) the negligence, gross negligence or willful misconduct of
any Licensee Indemnitee, or (ii) the breach by Licensee of any warranty,
representation, covenant or agreement made by Licensee in this Agreement.

15.3     Indemnification Procedures.

(a)        Notice.  Promptly after a Takeda Indemnitee or a Licensee Indemnitee
(each, an “Indemnitee”) receives notice of a pending or threatened Claim, such
Indemnitee shall give written notice of the Claim to the Party from whom the
Indemnitee is entitled to receive indemnification pursuant to Section 15.1 or
15.2, as applicable (the “Indemnifying Party”).  However, an Indemnitee’s delay
in providing or failure to provide such notice shall not relieve the
Indemnifying Party of its indemnification obligations, except to the extent it
can demonstrate prejudice due to the delay or lack of notice.





51

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



(b)        Defense.  Upon receipt of notice under Section 15.3(a) from the
Indemnitee, the Indemnifying Party shall have the duty to either compromise or
defend, at its own expense and by legal counsel (reasonably satisfactory to
Indemnitee), such Claim.  The Indemnifying Party shall promptly (and in any
event not more than twenty (20) days after receipt of the Indemnitee’s original
notice) notify the Indemnitee in writing that it acknowledges its obligation to
indemnify the Indemnitee with respect to the Claim pursuant to this Article 15
and of its intention either to compromise or defend such Claim.  Once the
Indemnifying Party gives such notice to the Indemnitee, the Indemnifying Party
is not liable to the Indemnitee for the fees of other legal counsel or any other
expenses subsequently incurred by the Indemnitee in connection with such
defense, other than the Indemnitee’s reasonable expenses of investigation and
cooperation.  However, the Indemnitee shall have the right to employ separate
legal counsel and to control the defense of a Claim at its own expense.

(c)        Cooperation.  The Indemnitee shall cooperate fully with the
Indemnifying Party and its legal representatives in the investigation and
defense of any Claim.  The Indemnifying Party shall keep the Indemnitee informed
on a reasonable and timely basis as to the status of such Claim (to the extent
the Indemnitee is not participating in the defense of such Claim) and conduct
the defense of such Claim in a prudent manner.

(d)        Settlement.  If an Indemnifying Party assumes the defense of a Claim,
no compromise or settlement of such Claim may be effected by the Indemnifying
Party without the Indemnitee’s written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), unless: (i) there is no finding
or admission of any violation of law or any violation of the rights of any
person and no effect on any other claims that may be made against the
Indemnitee; (ii) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party; and (iii) the Indemnitee’s rights under this
Agreement are not adversely affected.  If the Indemnifying Party fails to assume
defense of a Claim within a reasonable time, the Indemnitee may settle such
Claim on such terms as it deems appropriate with the consent of the Indemnifying
Party (which consent shall not be unreasonably withheld, conditioned or
delayed), and the Indemnifying Party shall be obligated to indemnify the
Indemnitee for such settlement as provided in this Article 15.

15.4     Insurance.  Each Party shall, at its own expense, procure and maintain
during the Term and for a period of [ ]* thereafter (or, if later, [ ]* after
such Party is not practicing or using the intellectual property of the other
Party pursuant to this Agreement), insurance policy/policies, including product
liability insurance, adequate to cover its obligations hereunder and which are
consistent with normal business practices of prudent companies similarly
situated. Such insurance shall not be construed to create a limit of a Party’s
liability with respect to its indemnification obligations under this Article 15.
Each Party shall provide the other Party with prompt written notice of
cancellation, non-renewal or material change in such insurance that could
materially adversely affect the rights of such other Party hereunder, and shall
provide such notice within thirty (30) days after any such cancellation,
non-renewal or material change. The Parties acknowledge and agree that Takeda
may meet its obligations under this Section 15.4 through self-insurance.

15.5     Limitation of Liability.  NEITHER PARTY WILL BE LIABLE FOR SPECIAL,
INCIDENTAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES ARISING OUT OF THIS
AGREEMENT, OR THE EXERCISE OF ITS RIGHTS OR THE PERFORMANCE OF





52

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



ITS OBLIGATIONS HEREUNDER, INCLUDING LOST PROFITS ARISING FROM OR RELATING TO
ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF SUCH DAMAGES, EXCEPT
AS A RESULT OF A (A) PARTY’S  GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, OR (B)
BREACH OF ARTICLE 12 (CONFIDENTIALITY).  NOTHING IN THIS SECTION 15.5
(LIMITATION OF LIABILITY) IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION
RIGHTS OR OBLIGATIONS OF EITHER PARTY UNDER THIS AGREEMENT.

ARTICLE 16– MISCELLANEOUS

16.1     Notice.  Any notice, request, or other communication permitted or
required under this Agreement shall be in writing, shall refer specifically to
this Agreement and shall be hand delivered or sent by a recognized overnight
delivery service, expenses prepaid, or by facsimile (with transmission
confirmed), to the following addresses or to such other addresses as a Party may
designate by written notice in accordance with this Section 16.1:

If to Takeda:

 

Takeda Pharmaceutical Company Limited

1-1, Doshomachi 4-chome

Chuo-ku, Osaka 540-8645

Attention: [ ]*

Facsimile: [ ]*

 

with copies (which shall not constitute notice) to:

 

Takeda Pharmaceuticals U.S.A., Inc.

One Takeda Parkway

Deerfield, IL  60015

Attention:  [ ]*

Facsimile: [ ]*

 

Polsinelli PC

150 N. Riverside Plaza, Suite 3000

Chicago, IL 60606

Attention: James R. Asmussen

Facsimile: (312) 873-2997

 

If to Licensee:

 

Rhythm Pharmaceuticals, Inc.

500 Boylston Street

11th Floor

Boston, MA 02116

Attention: Keith Gottesdiener, CEO

Facsimile: (857) 264-4299

 





53

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



with a copy (which shall not constitute notice) to:

 

Morgan Lewis

One Federal St.

Boston, MA 02110-1726

Attention: Julio E. Vega

Facsimile: (617) 345-5016

16.2     Designation of Affiliates. Each Party may discharge any obligations and
exercise any rights hereunder through delegation of its obligations or rights to
any of its Affiliates.  Each Party hereby guarantees the performance by its
Affiliates of such Party’s obligations under this Agreement, and shall cause its
Affiliates to comply with the provisions of this Agreement in connection with
such performance.  Any breach by a Party’s Affiliate of any of such Party’s
obligations under this Agreement shall be deemed a breach by such Party, and the
other Party may proceed directly against such Party without any obligation to
first proceed against such Party’s Affiliate.

16.3     Force Majeure.  Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by Force Majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting Force Majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  Notwithstanding the
foregoing, a Party shall not be excused from making payments owed hereunder
because of a Force Majeure affecting such Party.  If a Force Majeure persists
for more than ninety (90) days, then the Parties shall discuss in good faith the
modification of the Parties’ obligations under this Agreement in order to
mitigate the delays caused by such Force Majeure.

16.4     Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
except that a Party may assign this Agreement without the other Party’s consent
to any Affiliate or to a successor to all or substantially all of the business
of such Party to which this Agreement relates, whether in a merger, sale of
stock or units, sale of assets or other transaction. Any other assignment or
transfer shall require the prior written consent of the other Party.  Any
successor or assignee of rights and/or obligations permitted hereunder shall, in
writing to the other Party, expressly assume performance of such rights and/or
obligations.  Any permitted assignment shall be binding on the successors of the
assigning Party.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section 16.4 shall be null, void and of no legal
effect.  Any permitted assignment by either Party in accordance with the terms
of this Section 16.4 shall not operate to release or relieve such Party of its
liabilities or obligations under this Agreement unless otherwise agreed by the
other Party in writing.

16.5     Severability.  If any one or more of the provisions of this Agreement
is held to be invalid or unenforceable by any court of competent jurisdiction
from which no appeal can be or is taken, the provision shall be considered
severed from this Agreement and shall not serve to invalidate any remaining
provisions hereof.  The Parties shall make a good faith effort to replace any
invalid





54

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



or unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

16.6     Waiver and Non-Exclusion of Remedies.  Any term or condition of this
Agreement may be waived at any time by the Party that is entitled to the benefit
thereof, but no such waiver shall be effective unless set forth in a written
instrument duly executed by or on behalf of the Party waiving such term or
condition.  The waiver by either Party hereto of any right hereunder or of the
failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by such
other Party whether of a similar nature or otherwise.  The rights and remedies
provided herein are cumulative and do not exclude any other right or remedy
provided by Applicable Law or otherwise available except as expressly set forth
herein.

16.7     Further Assurance.  Each Party shall duly execute and deliver, or cause
to be duly executed and delivered, such further instruments and do and cause to
be done such further acts and things, including the filing of such assignments,
agreements, documents, and instruments, as may be necessary or as the other
Party may reasonably request in connection with this Agreement or to carry out
more effectively the provisions and purposes hereof.

16.8     Relationship of the Parties.  It is expressly agreed that Takeda, on
the one hand, and Licensee, on the other hand, shall be independent contractors
and that the relationship between the two Parties shall not constitute a
partnership, joint venture or agency, including for Tax purposes.  Neither
Takeda nor Licensee shall have the authority to make any statements,
representations or commitments of any kind, or to take any action that shall be
binding on the other, without the prior written consent of the other Party to do
so.  All persons employed by a Party shall be employees of that Party and not of
the other Party and all expenses and obligations incurred by reason of such
employment shall be for the account and expense of such Party.

16.9     Counterparts.  This Agreement may be executed in two (2) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may be
executed by facsimile, .pdf or other electronically transmitted signatures and
such signatures shall be deemed to bind each Party hereto as if they were the
original signatures.

16.10   Construction.  Except where the context otherwise requires, wherever
used, the singular shall include the plural, the plural the singular, and the
use of any gender shall be applicable to all genders.  Whenever this Agreement
refers to a number of days, such number refers to calendar days.  The captions
of this Agreement are for the convenience of reference only and in no way
define, describe, extend, or limit the scope or intent of this Agreement or the
intent of any provision contained in this Agreement.  The terms
“including,” “include,” or “includes” as used herein shall mean “including, but
not limited to,” and shall not limit the generality of any description preceding
such term.  The language of this Agreement shall be deemed to be the language
mutually chosen by the Parties and no rule of strict construction shall be
applied against either Party hereto.  Each Party represents that it has been
represented by legal counsel in connection with this Agreement and acknowledges
that it has participated in the drafting hereof.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will apply against the Party which drafted such terms and provision.





55

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



16.11   Governing Law.  This Agreement was prepared in the English language,
which language shall govern the interpretation of, and any Dispute regarding,
the terms of this Agreement.  This Agreement and all Disputes arising out of or
related to this Agreement or any breach hereof shall be governed by and
construed under the laws of the State of New York, without giving effect to any
choice of law principles that would require the application of the laws of a
different state.

16.12   Entire Agreement.  This Agreement, including the Exhibits hereto, sets
forth the complete, final and exclusive agreement and all the covenants,
promises, agreements, warranties, representations, conditions and understandings
between the Parties hereto with respect to the subject matter hereof and
supersedes, as of the Effective Date, all prior agreements and understandings
between the Parties with respect to the subject matter hereof.  There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties other than as are
set forth herein and therein.  No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.  In the event of any
inconsistency between the body of this Agreement and the Exhibits to this
Agreement or any subsequent agreements ancillary to this Agreement, unless
otherwise expressly stated to the contrary in such Exhibit or subsequent
ancillary agreement, the terms contained in this Agreement shall control.

16.13   Headings. The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.

SIGNATURE PAGE FOLLOWS





56

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Parties have signed this Agreement as of the Effective
Date.

 

 

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

By:

/S/ Misako Hirose

 

 

 

 

Name:

Misako Hirose

 

 

 

 

Title:

Director, Global Alliances

 

 

 

 

Date:

March 23, 2018

 

 

 

 

RHYTHM PHARMACEUTICALS, INC.

 

By:

/S/ Keith M. Gottesdiener

 

 

 

 

Name:

Keith M. Gottesdiener

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Date:

March 30, 2018

 

 

 



57

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



EXHIBIT A

Initial Development Plan

See attached.





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

[ ]*

 

 

 





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



EXHIBIT B

Takeda Patents

[ ]*

 





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



EXHIBIT C

Research Material

[ ]*

 





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



EXHIBIT D

Form of Stock Issuance Agreement

See attached.

 





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



STOCK ISSUANCE AGREEMENT

This STOCK ISSUANCE AGREEMENT (this “Agreement”) is made as of this 30th day of
March, 2018 (the “Effective Date”), by and between Rhythm Pharmaceuticals, Inc.,
a Delaware corporation, having its principal place of business at 500 Boylston
Street, 11th floor, Boston, Massachusetts 02116 USA (the “Company”), and Takeda
Pharmaceutical Company Limited, a corporation organized under the laws of Japan,
having its principal place of business at 1-1 Doshomachi 4-chome, Chuo-ku,
Osaka, Japan (“Takeda”).

 

RECITALS

WHEREAS, in connection with the execution of that certain License Agreement as
of the Effective Date by and between the Company and Takeda (the “License
Agreement”), and as partial consideration for the licenses and other rights
granted to the Company by Takeda pursuant to the License Agreement, the Company
desires to issue to Takeda and Takeda desires to receive from the Company,
pursuant to the terms set forth herein, shares of the Company’s common stock,
$0.001 par value per share (the “Common Stock”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter set forth, and for other good and valuable consideration,
the receipt, adequacy, and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

I.    ISSUANCE OF STOCK.

a.    Issuance. Subject to and upon the terms of this Agreement, the Company
hereby agrees to issue to Takeda 223,544 shares of Common Stock (the “Shares”),
as partial consideration for the licenses and other rights granted to the
Company by Takeda pursuant to the License Agreement, the receipt and sufficiency
of which the Company hereby acknowledges.  The number of Shares was calculated
by dividing Five Million Dollars ($5,000,000) by the arithmetical average
closing price for a share of Common Stock as reported by the NASDAQ stock
exchange for the [ ]* prior to the date hereof.  The Company shall issue or
cause to be issued the Shares to Takeda on the second (2nd) trading day after
the date hereof.

b.   Delivery of Evidence of Issuance. The Company shall cause ComputerShare,
the Company’s transfer agent, to deliver to Takeda on the second (2nd) trading
day after the day hereof evidence of the book entry reflecting the issuance of
the Shares to Takeda pursuant to this Agreement.

c.    Lockup Agreement.  Simultaneously with the execution and delivery of this
Agreement, Takeda is executing and delivering the form of lockup agreement that
was executed and delivered by officers, directors and certain stockholders of
the Company in connection with the Company’s initial public offering.

II.   REPRESENTATIONS AND WARRANTIES OF TAKEDA.  Takeda hereby represents and
warrants to the Company as follows:





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



a.    Formation; Authorization.

1.       Takeda has been duly formed as a corporation and is validly existing in
good standing under the laws of Japan. Takeda has the requisite power and
authority to enter into and perform its obligations under this Agreement.

2.       The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all requisite action on the part of Takeda. This Agreement has been duly and
validly executed and delivered by Takeda, and constitutes a legal, valid and
binding obligation of Takeda, enforceable against Takeda in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.

3.            Neither the execution and delivery by Takeda of this Agreement nor
the issuance of the Shares will breach, conflict with, or result in the
violation of or default under (i) any instrument, judgment, order, writ, decree,
or contract to which Takeda is party or by which it is bound, or (ii) any
provision of Takeda’s certificate of incorporation or bylaws (or relevant
Japanese equivalent), both as in existence as of the date hereof.

b.   Accredited Investor. Takeda is an “accredited investor” as that term is
defined in Rule 501 of Regulation D promulgated under the Securities Act of
1933, as amended (the “Securities Act”). Takeda (i) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Shares; (ii) has the ability to bear
the economic risk associated with such investment; and (iii) can bear the total
loss of such investment therein. Takeda acknowledges that the Company has made
available to Takeda the opportunity to ask questions of, and to receive answers
from the Company’s management, and has had access to all of the information
Takeda considers necessary or appropriate to evaluate the risks and merits of an
investment in the Shares.

c.    Acquisition for Investment. The Shares are being acquired for Takeda’s own
account, only for investment purposes and not with a view to, or for resale in
connection with, any public distribution or public offering thereof within the
meaning of the Securities Act.

d.   No General Solicitation. Takeda acknowledges that the Shares will not be
acquired as a result of or subsequent to any general or public solicitation,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which Takeda or its
affiliates were invited by any of the forgoing means of communication.

e.    Restricted Securities.

1.       Takeda understands that the Shares will not be registered under the
Securities Act or any state securities laws, by reason of a specific exemption
from the registration provisions thereof which depends upon, among other things,
the bona fide nature of the investment intent and the accuracy of Takeda’s
representations as expressed herein. Takeda understands that the Shares will be
“restricted securities” under applicable United States federal and state
securities laws and that, pursuant to these laws, Takeda must hold indefinitely
the Shares, unless sold pursuant to a registration statement that has been
declared effective under the



 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Securities Act or in compliance with Rule 144 promulgated thereunder, and
subject to compliance with applicable state and foreign securities laws, in each
case to the extent applicable. As a result, Takeda acknowledges that the Shares
will be subject to the following legend or a similar legend reflecting the
restrictions on the transfer of the Shares:

THESE UNCERTIFICATED SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AND HAVE BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN
CONNECTION WITH, THE SALE OR DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE
EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN
OPINION OF COUNSEL IN A FORM SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.

THESE UNCERTIFICATED SHARES ARE SUBJECT TO A LOCK-UP AGREEMENT THAT RESTRICTS
THE TRANSFER OF THESE SHARES BEFORE APRIL 2, 2018. COPIES OF SUCH AGREEMENT MAY
BE OBTAINED UPON WRITTEN REQUEST OF THE COMPANY.

2.       Takeda understands that no U.S. federal or state agency or any
governmental authority has passed upon or made any recommendation or endorsement
of any of the Shares.

III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company hereby
represents and warrants to Takeda as follows:

a.    Formation; Authorization; No Conflicts.

1.       The Company has been duly formed and is validly existing in good
standing under the laws of the state of Delaware. The Company has the requisite
power and authority to enter into and perform its obligations under this
Agreement.

2.       The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly and validly authorized by
all requisite action on the part of the Company. This Agreement has been duly
and validly executed and delivered by the Company, and constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.

3.       Neither the execution and delivery by the Company of this Agreement nor
the issuance of the Shares will breach, conflict with, or result in the
violation of or default under (i) any instrument, judgment, order, writ, decree,
or contract to which the Company is party or by which it is bound, or (ii) any
provision of the Company’s certificate of incorporation or bylaws, both as in
existence as of the date hereof.





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



4.       As of the date hereof, the Company (i) has filed with the Securities
and Exchange Commission (the “Commission”) in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), since the time
the Company became subject to such reporting requirements. Each such filing, as
of the date thereof, complied as to form in all material respects with all
applicable requirements of the Securities Act and the Exchange Act, as the case
may be, and the rules and regulations of the Commission thereunder that are
applicable to the Company, and no such filing, as of the date thereof, contained
any untrue statement of material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading; and (ii) has satisfied the current public information requirements
contained in Rule 144(c)(1) under the Securities Act.

b.   Valid Issuance. The Shares, when issued to Takeda in accordance with the
terms and conditions of this Agreement, will be duly authorized and validly
issued, fully paid and nonassessable, and will be free and clear from all liens
and restrictions on transfer other than restrictions on transfer under
applicable state and federal securities laws. Assuming the accuracy of the
representations of Takeda set forth in this Agreement, the Shares will be issued
in compliance with all applicable federal and state securities laws.

IV. RULE 144 COMPLIANCE. With a view to making available to Takeda the benefits
of Rule 144 under the Securities Act and any other rule or regulation of the
Commission that may at any time permit Takeda to sell the Shares to the public
without registration, the Company shall:

a.    make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the date
hereof, and otherwise satisfy the current public information requirements
contained in Rule 144(c)(1) under the Securities Act;

b.   use commercially reasonable efforts to file with the Commission in a timely
manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act;

c.    furnish to Takeda, so long as Takeda holds all or a portion of the Shares,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 under the Securities Act and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents so filed
or furnished by the Company as Takeda may reasonably request in connection with
the sale of Shares without registration; and

d.   upon written request of Takeda, cooperate with Takeda to transfer the
Shares pursuant to Rule 144 and use best efforts to promptly remove any
restrictive legends from the Shares, so long as the Shares are not otherwise
restricted.





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



V.  GENERAL PROVISIONS.

a.    Survival. The warranties, representations, and covenants of the Company
and Takeda contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement.

b.   Successors and Assigns. Except as otherwise expressly provided herein, all
covenants and agreements contained in this Agreement by or on behalf of any of
the parties hereto shall bind and inure to the benefit of the respective
successors or permitted assigns of the parties hereto, whether or not so
expressed. Notwithstanding the forgoing or anything to the contrary herein,
neither party may assign this Agreement or its obligations hereunder without the
prior written consent of the other party.

c.    Notices. Any notice, demand, request or other communication hereunder to
any party shall be deemed to be sufficient if contained in a written instrument
delivered in person or duly sent by first class registered, certified or
overnight mail, postage prepaid, or telecopier with a confirmation copy by
regular, certified or overnight mail, postage prepaid, to such party at the
address or telecopier number, as the case may be, set forth below or such other
address or telecopier number, as the case may be, as may hereafter be designated
in writing by the addressee to the addressor:

If to the Company:

Rhythm Pharmaceuticals, Inc.

500 Boylston Street, 11th floor

Boston, MA 02116 USA

Attention:  CEO

Fax:

Email: kgottesdiener@rhythmtx.com

with a copy (which shall not constitute notice) to:

Morgan Lewis

One Federal St.

Boston, MA 02110-1726

Attention: Julio E. Vega

Fax: (617) 345-5016

Email:  Julio.vega@morganlewis.com

If to Takeda:

Takeda Pharmaceutical Company Limited

1-1, Doshomachi 4-chome

Chuo-ka, Osaka 540-8645

Attention: [ ]*

Fax: [ ]*

with copies (which shall not constitute notice) to:





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



Takeda Pharmaceuticals U.S.A., Inc.

One Takeda Parkway

Deerfield, IL 60015

Attention:  [ ]*

Fax: [ ]*

 

Polsinelli PC

150 N. Riverside Plaza, Suite 3000
Chicago, IL 60606

Attention: James R. Asmussen

Fax: (312) 873-2997

Email: jasmussen@polsinelli.com

 

d.   Amendments and Waivers.  No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Company and
Takeda. No waiver by any party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.

e.    Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
This Agreement or any counterpart may be executed and delivered via facsimile,
electronic mail (including pdf or any electronic signature complying with the
U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other transmission
method and any counterpart so delivered shall be deemed to have been duly and
validly delivered and be valid and effective for all purposes.

f.    Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall for all purposes be deemed to be made under and shall be
construed in accordance with the laws of the State of New York. The parties
hereby agree that any action, proceeding or claim arising out of or relating in
any way to this Agreement shall be brought and enforced in the courts of the
State of New York or the United States District Court for the Southern District
of New York, and irrevocably submit to such jurisdiction, which jurisdiction
shall be exclusive. The parties hereby waive any objection to such exclusive
jurisdiction and agree not to plead or claim that such courts represent an
inconvenient forum.  EACH PARTY HEREBY WAIVES ANY RIGHT TO A JURY TRIAL.

g.   Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

h.   Severability. In case any provision of this Agreement shall be found by a
court of law to be invalid, illegal, or unenforceable, the validity, legality,
and enforceability of the remaining provisions of this Agreement shall not in
any way be affected or impaired thereby.





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



i.    Headings. The section headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

j.    Entire Agreement. This agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof and
they supersede, merge, and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto.

[Signature Page Follows]





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

 

 

 

 

RHYTHM PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

Name: Keith M. Gottesdiener

 

 

Title: Chief Executive Officer

 

 

 

 

 

TAKEDA PHARMACEUTICAL COMPANY LIMITED

 

By:

 

 

 

Name:

 

 

Title:

 





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



EXHIBIT E

Alternative Dispute Resolution (“ADR”) Proceedings

All references to “days” in this Schedule are to calendar days.

1.         To begin an ADR proceeding, a Party shall provide a detailed written
notice to the other Party of the issues to be resolved by ADR and a demand for
the relief requested (the “ADR Notice”).  Within [ ]* days after its receipt of
the ADR Notice, the other Party shall provide a written response to the Party
initiating the ADR which shall add any additional issues to be resolved within
the same ADR along with its requested relief.

2.         The ADR proceeding shall be administered by the International
Institute for Conflict Prevention and Resolution (the “CPR”) in accordance with
the International Institute for Conflict Prevention and Resolution Rules for
Administered Arbitration (the “CPR Rules”) in effect on the date of the ADR
Notice and in accordance with the terms of this Agreement.

2.1       The ADR proceeding shall be presided over by a panel of [ ]*
arbitrators (the “Panel”).  Within [ ]* days following receipt of the original
ADR notice, each Party shall designate a party arbitrator (each, a “Party
Arbitrator”).  Within fourteen (14) days thereafter, the Party Arbitrators shall
confer and select a qualified neutral arbitrator (“Neutral Arbitrator”) who has
significant knowledge and experience in the subject matter at issue in the
Dispute who will preside over the Panel.  If the Party Arbitrators are unable to
agree on a mutually acceptable Neutral Arbitrator within such period, either
Party may request that the President of the CPR select the Neutral Arbitrator
pursuant to the following procedures:

2.2       The CPR shall submit to the Party Arbitrators a list of not less than
[ ]* qualified candidates within [ ]* days after receipt of the request, or as
soon thereafter as possible, along with a curriculum vitae for each
candidate.  No candidate shall be an employee, consultant, advisor, contractor,
officer, director or shareholder of either Party or any of its Affiliates, or an
employee, consultant, advisor, contractor, officer, director or shareholder of
any Third Party who has been engaged by either Party to provide services to such
Party during the [ ]* year period prior to the date of initiation of the ADR
proceeding.

2.3       Such list shall include a statement of disclosure by each candidate of
any circumstances likely to affect his or her impartiality.

2.4       Each Party Arbitrator shall number the candidates in order of
preference (with the number one signifying the greatest preference) and shall
deliver the list to the CPR within [ ]* days following receipt of the list of
candidates.  If a Party Arbitrator believes a conflict of interest exists
regarding any of the candidates, that Party Arbitrator shall provide a written
explanation of the conflict to the CPR along with its list showing its





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



order of preference for the candidates.  Any Party Arbitrator failing to return
a list of preferences on time shall be deemed to have no order of
preference.  The CPR shall then select the available candidate who is most
highly preferable to both Parties.

2.5       If all candidates submitted by the CPR are found to have conflicts,
then within [ ]* days, the CPR shall submit an additional list of six candidates
to the Party Arbitrators and the process set forth beginning in Section 2.1 of
this Exhibit E shall be repeated until a Neutral Arbitrator is selected.

3.         No earlier than [ ]* days or later than [ ]* days after selection,
the Panel shall hold a hearing to resolve each of the issues identified by the
Parties.  The ADR proceeding shall take place at a location agreed upon by the
Parties.  If the Parties cannot agree, the Panel shall designate a location
other than the principal place of business of either Party.  Commencing on the
date at least [ ]* days after receipt of the initial ADR Notice described in
Section 1 of this Exhibit E, the Parties shall be entitled to engage in
reasonable discovery under procedures of the Federal Rules of Civil Procedure
and in proportion to the amount in controversy; provided, however, that a Party
may not take more than [ ]* depositions which shall be limited to five (5) hours
of testimony each.  There shall not be any, and the Panel shall not permit any,
discovery within [ ]* days of the hearing.  The Panel shall decide any disputes
between the Parties related to discovery, including ruling on the scope of
discovery that will be permitted and reasonable requests to expedite discovery,
taking into account the applicable period of time for discovery.

4.         At least [ ]* days prior to the hearing, each Party shall submit the
following to the other Party and the Panel:

4.1       A copy of all exhibits on which such Party intends to rely in any oral
or written presentation to the Panel;

4.2       A list of any witnesses such Party intends to call at the hearing, and
a short summary of the anticipated testimony of each witness;

4.3       A proposed ruling on each issue to be resolved, together with a
request for a specific damage award or other remedy for each issue.  The
proposed rulings and remedies shall not contain any recitation of the facts or
any legal arguments and shall not exceed one (1) page per issue.

4.4       A brief in support of such Party’s proposed rulings and remedies;
provided, that, the brief shall not exceed [ ]* pages.  This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding.

5.         The hearing shall be conducted on [ ]* consecutive days and shall be
governed by the following rules:





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



5.1       Each Party shall be entitled to [ ]* hours of hearing time to present
its case.  The Panel shall determine whether each Party has had the [ ]* hours
to which it is entitled.

5.2       Each Party shall be entitled, but not required, to make an opening
statement, to present regular and rebuttal testimony, documents or other
evidence, to cross-examine witnesses, and to make a closing
argument.  Cross-examination of witnesses shall occur immediately after their
direct testimony, and cross-examination time shall be charged against the Party
conducting the cross-examination.

5.3       The Party initiating the ADR shall begin the hearing and, if it
chooses to make an opening statement, shall address not only issues it raised
but also any issues raised by the responding Party.  The responding Party, if it
chooses to make an opening statement, also shall address all issues raised in
the ADR.  Thereafter, the presentation of regular and rebuttal testimony and
documents, other evidence, and closing arguments shall proceed in the same
sequence.

5.4       Prior to testifying, witnesses shall be excluded from the hearing.

5.5       Settlement negotiations, including any statements made therein, shall
not be admissible under any circumstances.  Affidavits prepared for purposes of
the ADR hearing also shall not be admissible.  As to all other matters, the
Panel shall have sole discretion regarding the admissibility of any evidence.

6.         Within [ ]* days following completion of the hearing, each Party may
submit to the other Party and the Panel a post-hearing brief in support of its
proposed rulings and remedies; provided that such brief shall not contain or
discuss any new evidence and shall not exceed [ ]* pages.  This page limitation
shall apply regardless of the number of issues raised in the ADR proceeding.

7.         The Panel shall rule on each disputed issue in writing within [ ]*
days following completion of the hearing, or such longer time as justice may
require although the Panel shall endeavor to providing a ruling as promptly as
possible.  Such ruling shall adopt in its entirety the proposed ruling and
remedy of one of the Parties on each disputed issue but may adopt one Party’s
proposed rulings and remedies on some issues and the other Party’s proposed
rulings and remedies on other issues.  The Panel may issue a written ruling but
shall not issue any written opinion or otherwise explain the basis of the ruling
in writing.

8.         The Panel shall be paid a reasonable fee plus expenses.  These fees
and expenses, along with the fees and expenses of a court reporter, and any
expenses for a hearing room, shall be paid as follows:

8.1       If the Panel rules in favor of one Party on all disputed issues in the
ADR, the losing Party shall pay one hundred percent (100%) of such reasonable
fees and expenses.





 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------

 



8.2       [ ]*.

9.         The ADR process, or arbitration, shall be governed by the Federal
Arbitration Act, 9 U.S.C. §§ 1 et seq. The Panel’s decision will be final and
binding upon the Parties, and judgment upon the award rendered by the Panel may
be entered by any court of competent jurisdiction by the prevailing Party if it
is necessary to effect enforcement of the judgment.

10.       Except as provided in Section 9 of this Exhibit E or as required by
law, the existence of the Dispute, any settlement negotiations, the ADR process
and hearing, any submissions (including exhibits, testimony, transcripts,
proposed rulings, and briefs), and the rulings shall be deemed Confidential
Information as set forth in Article 12 of this Agreement.  The Panel shall have
the authority to impose sanctions for unauthorized disclosure of confidential
information.

 

 

CONFIDENTIAL

* CONFIDENTIAL TREATMENT REQUESTED.

--------------------------------------------------------------------------------